Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.942 Page 1 of 140




                           Attachment 2
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.943 Page 2 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 1
                                   No. 17-4148

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE TENTH CIRCUIT
                        ________________________________________________

                         UNITED STATES OF AMERICA
                                            Plaintiff - Appellant,
                                              v.
              KEMP & ASSOCIATES, INC. AND DANIEL J. MANNIX,
                                           Defendants - Appellees .
                        ________________________________________________

                   ON APPEAL FROM THE UNITED STATES
                DISTRICT COURT FOR THE DISTRICT OF UTAH
                             Honorable David Sam
                      District Court No. 2:16-cr-00403-DS
                        ________________________________________________

                        OPENING BRIEF FOR THE
                UNITED STATES OF AMERICA (CORRECTED)
                        ________________________________________________

                                        MAKAN DELRAHIM
                                         Assistant Attorney General

                                        ANDREW C. FINCH
                                         Principal Deputy Assistant Attorney General

                                        MARVIN N. PRICE, JR.
                                         Acting Deputy Assistant Attorney General

  KALINA M. TULLEY                      KRISTEN C. LIMARZI
  ROBERT M. JACOBS                      JAMES J. FREDRICKS
  RUBEN MARTINEZ, JR.                   ADAM D. CHANDLER
  MOLLY A. KELLEY                       JONATHAN H. LASKEN
   Attorneys                              Attorneys
   U.S. Department of Justice             U.S. Department of Justice
   Antitrust Division                     Antitrust Division
                                          950 Pennsylvania Avenue, NW
                                          Room 3224
                                          Washington, DC 20530-0001
                                          202-305-7420

                          Oral Argument Is Requested
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.944 Page 3 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 2



                                   TABLE OF CONTENTS
  TABLE OF AUTHORITIES ..................................................................... iii

  STATEMENT OF RELATED CASES ....................................................... x

  STATEMENT OF JURISDICTION ........................................................... 1

  INTRODUCTION ....................................................................................... 2

  STATEMENT OF ISSUES FOR REVIEW ............................................... 4

  STATEMENT OF THE CASE ................................................................... 4

      I. The Conspiracy to Allocate Customers of Heir Location Services 5

      II. Proceedings and Decisions Below ................................................... 7

  SUMMARY OF ARGUMENT .................................................................. 10

  STANDARD OF REVIEW........................................................................ 13

  ARGUMENT ............................................................................................. 14

      I. The Indictment Was Timely Because the Conspiracy Continued
         Through January 2014 as Demonstrated by the Receipt and
         Division of the Conspiracy’s Proceeds up to this Date ................ 14

           A. The Conspirators’ Receipt and Division of the Conspiracy’s
              Proceeds Continues the Conspiracy and Thus Delays the
              Start of the Statute of Limitations.......................................... 14

           B. The District Court Erred by Concluding that the Conspiracy
              Ended When a Conspirator Signed the Final Allocated
              Customer .................................................................................. 18

      II. The District Court Erred by Dismissing the Grand Jury’s Per Se
          Charge in Advance of Trial Because the Indictment Properly
          Charged a Per Se Violation ........................................................... 27


                                                      i
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.945 Page 4 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 3



           A. The Indictment Alleges a Per Se Unlawful Customer
              Allocation Agreement .............................................................. 28

           B. The District Court Erred in Holding that the Indictment Did
              Not Allege a “Classic Customer Allocation” ........................... 32

           C. The District Court Erred in Holding that the Per Se Rule
              Could Not Apply Based on Its Conclusion that the Agreement
              Has the “Potential for Increased Efficiency” .......................... 38

           D. Section 3731 Provides Jurisdiction to Review the Rule of
              Reason Order, and If It Does Not, this Court Should Issue a
              Writ of Mandamus Correcting the Order’s Profound
              Departure from Governing Law .............................................. 47

                1. The District Court’s Rule of Reason Order Is an Effective
                   Dismissal Appealable Under Section 3731 ....................... 47

                2. Alternatively, the All Writs Act Provides this Court
                   Authority to Issue a Writ of Mandamus Correcting the
                   Lower Court’s Departure from Well-Established Law ..... 52

  CONCLUSION ......................................................................................... 58

  STATEMENT REGARDING ORAL ARGUMENT ................................. 59

  CERTIFICATE OF COMPLIANCE ........................................................ 60

  CERTIFICATE OF DIGITAL SUBMISSION AND PRIVACY
  REDACTIONS .......................................................................................... 61

  CERTIFICATE OF SERVICE.................................................................. 62




                                                     ii
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.946 Page 5 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 4



                                 TABLE OF AUTHORITIES

                                       FEDERAL CASES

  Arizona v. Maricopa County Medical Society,
    457 U.S. 332 (1982) ............................................................... 3, 36, 37, 38

  Board of Trade of City of Chicago v. United States,
    246 U.S. 231 (1918) ............................................................................... 28

  Blue Cross & Blue Shield United of Wisconsin
    v. Marshfield Clinic, 65 F.3d 1406 (7th Cir. 1995) .............................. 30

  Braverman v. United States, 317 U.S. 49 (1942) .................................... 24

  Business Electronics Corp. v. Sharp Electronics Corp.,
   485 U.S. 717 (1988) ......................................................................... 28, 29

  Cargill, Inc. v. Monfort of Colorado, Inc.,
   479 U.S. 104 (1986) ............................................................................... 41

  Catalano, Inc. v. Target Sales, Inc.,
   446 U.S. 643 (1980) ......................................................................... 32, 39

  Cheney v. U.S. District Court for D.C.,
   542 U.S. 367 (2004) ......................................................................... 54, 56

  Copperweld Corp. v. Independence Tube Corp.,
    467 U.S. 752 (1984) ............................................................................... 44

  Fiswick v. United States, 329 U.S. 211 (1946) ....................................... 25

  General Leaseways, Inc. v. National Truck Leasing Ass’n,
   744 F.2d 588 (7th Cir. 1984) ................................................................. 39

  Grunewald v. United States, 353 U.S. 391 (1957)................................... 15

                                                    iii
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.947 Page 6 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 5



  Hammes v. AAMCO Transmissions, Inc., 33 F.3d 774
   (7th Cir. 1994) ........................................................................... 30, 31, 34

  Hyde v. United States, 225 U.S. 347 (1912)............................................. 24

  Iannelli v. United States, 420 U.S. 770 (1975) .................................. 24, 26

  In re Cooper Tire & Rubber Co., 568 F.3d 1180 (10th Cir. 2009) .......... 53

  In re Cox Enterprises, Inc., 871 F.3d 1093 (10th Cir. 2017) ................... 29

  In re Dresser Industries, Inc., 972 F.2d 540 (5th Cir. 1992) ................... 53

  In re Insurance Brokerage Antitrust Litigation, 618 F.3d 300
    (3d Cir. 2010) ................................................................................... 49, 50

  In re Sulfuric Acid Antitrust Litigation,
    703 F.3d 1004 (7th Cir. 2012) ............................................................... 44

  In re United States, 397 F.3d 274 (5th Cir. 2005) ....................... 53, 55, 56

  In re United States, 578 F.3d 1195 (10th Cir. 2009) ................... 54, 55, 56

  In re United States, 900 F.2d 800 (5th Cir. 1990) ................................... 52

  Leegin Creative Leather Products, Inc. v. PSKS, Inc.,
    551 U.S. 877 (2007) ......................................................................... 28, 38

  Major League Baseball Props., Inc. v. Salvino, Inc.,
   542 F.3d 290 (2d Cir. 2008) .................................................................. 44

  National Society of Professional Engineers v. United States,
   435 U.S. 679 (1978) ............................................................................... 41

  Northwest Wholesale Stationers, Inc. v. Pacific Stationery
   & Printing Co., 472 U.S. 284 (1985) ............................................... 29, 38

                                                      iv
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.948 Page 7 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 6



  Northern Pacific Railway Co. v. United States,
   356 U.S. 1 (1958) ................................................................................... 37

  Palmer v. BRG of Georgia, Inc., 498 U.S. 46 (1990) ............... 3, 11, 27, 31

  Polk Bros., Inc. v. Forest City Enterprises, Inc.,
    776 F.2d 185 (7th Cir. 1985) .............................................. 41, 42, 46, 50,

  Rothery Storage & Van Co. v. Atlas Van Lines, Inc.,
   792 F.2d 210 (D.C. Cir. 1986) ............................................................... 42

  SCFC ILC, Inc. v. Visa USA, Inc., 36 F.3d 958
   (10th Cir. 1994) ............................................................................... 29, 38

  Skilling v. United States, 561 U.S. 358 (2010) ....................................... 50

  Smith v. United States, 568 U.S. 106 (2013) ........................................... 13

  State Oil Co. v. Khan, 522 U.S. 3 (1997) ................................................. 33

  Timken Roller Bearing Co. v. United States,
    341 U.S. 593 (1951) ............................................................................... 44

  United States v. A-A-A Electrical Co., Inc.,
   788 F.2d 242 (4th Cir. 1986) ........................................................... 16, 26

  United States v. Anderson, 326 F.3d 1319
   (11th Cir. 2003) ................................................................... 16, 20, 23, 25

  United States v. Andreas, 216 F.3d 645 (7th Cir. 2000) ......................... 33

  United States v. Armstrong, 517 U.S. 456 (1996) ................................... 50

  United States v. Bergman, 746 F.3d 1128 (10th Cir. 2014) .............. 48, 51

  United States v. Bloom, 149 F.3d 649 (7th Cir. 1998) ...................... 50, 51

                                                     v
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.949 Page 8 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 7



  United States v. Brighton Building & Maintenance Co.,
   598 F.2d 1101 (7th Cir. 1979) ............................................................... 29

  United States v. Cadillac Overall Supply Co.,
   568 F.2d 1078 (5th Cir. 1978) ......................................................... 34, 35

  United States v. Consolidated Laundries Corp.,
   291 F.2d 563 (2d Cir. 1961) .................................................................. 34

  United States v. Coop. Theatres of Ohio, Inc.,
   845 F.2d 1367 (6th Cir. 1988) ............................................................... 36

  United States v. Cote, 51 F.3d 178 (9th Cir. 1995) .................................. 52

  United States v. Davis, 766 F.2d 1452
   (10th Cir. 1985) ............................................................................... 17, 26

  United States v. Doherty, 867 F.2d 47 (1st Cir. 1989) .................... passim

  United States v. Dynalectric Co., 859 F.2d 1559
   (11th Cir. 1988) ................................................................... 15, 16, 20, 23

  United States v. Evans & Associates Construction Co.,
   839 F.2d 656 (10th Cir. 1988) ....................................................... passim

  United States v. Evans & Associates Construction Co.,
   1987 WL 9899 (W.D. Okla. Jan. 22, 1987) ........................................... 21

  United States v. Farnsworth, 456 F.3d 394 (3d Cir. 2006) ..................... 52

  United States v. Flom,
   558 F.2d 1179 (5th Cir. 1977) ......................................................... 31, 34

  United States v. Giles, 213 F.3d 1247 (10th Cir. 2000) ........................... 13



                                                    vi
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.950 Page 9 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 8



  United States v. Girard, 744 F.2d 1170
   (5th Cir. 1984) ........................................................................... 16, 19, 24

  United States v. Green, 592 F.3d 1057 (9th Cir. 2010) ........................... 45

  United States v. Grimm, 738 F.3d 498 (2d Cir. 2013)............................. 26

  United States v. Hall, 20 F.3d 1084 (10th Cir. 1994).............................. 13

  United States v. Hetrick, 644 F.2d 752 (9th Cir. 1980) ........................... 52

  United States v. Higdon, 638 F.3d 233 (3d Cir. 2011) ...................... 55, 56

  United States v. Inryco, Inc., 642 F.2d 290 (9th Cir. 1981) .............. 15, 16

  United States v. Kane, 646 F.2d 4 (1st Cir. 1981) ................................... 52

  United States v. Kissel, 218 U.S. 601 (1910) ............................... 15, 25, 27

  United States v. Koppers Co., 652 F.2d 290 (2d Cir. 1981) ..................... 29

  United States v. Levasseur, 846 F.2d 786 (1st Cir. 1988) ................. 50, 51

  United States v. Martin Linen Supply Co.,
   430 U.S. 564 (1977) ............................................................................... 48

  United States v. Martin, 783 F.2d 1449 (9th Cir. 1986) ................... 14, 19

  United States v. McVeigh, 106 F.3d 325
   (10th Cir. 1997) ............................................................................... 53, 54

  United States v. Metro. Enterprises, Inc.,
   728 F.2d 444 (10th Cir. 1984) ......................................................... 35, 36

  United States v. Morgan, 748 F.3d 1024 (10th Cir. 2014) .............. passim



                                                    vii
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.951 Page 10 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 9



  United States v. Northern Improvement Co.,
   814 F.2d 540 (8th Cir. 1987) ........................................................... 16, 19

  United States v. Northern Improvement Co.,
   632 F. Supp. 1576 (D.N.D. 1986) .......................................................... 22

  United States v. Oakar, 111 F.3d 146 (D.C. Cir. 1997) ........................... 51

  United States v. Phillips, 869 F.2d 1361 (10th Cir. 1988) ................ 14, 19

  United States v. Pope, 613 F.3d 1255 (10th Cir. 2010) ..................... 45, 46

  United States v. Prescon Corp., 695 F.2d 1236 (10th Cir. 1982) ............ 48

  United States v. Qayyum, 451 F.3d 1214 (10th Cir. 2006) ............... 13, 15

  United States v. Reicher, 983 F.2d 168 (10th Cir. 1992)................... 28, 35

  United States v. Scott, 437 U.S. 82 (1978) ............................................... 48

  United States v. Socony-Vacuum Oil Co.,
   310 U.S. 150 (1940) ............................................................. 36, 37, 39, 40

  United States v. Suntar Roofing, Inc., 897 F.2d 469
   (10th Cir. 1990) ............................................................... 3, 11, 12, 27, 30

  United States v. U.S. Gypsum Co., 438 U.S. 422 (1978) ......................... 39

  United States v. Walker, 653 F.2d 1343 (9th Cir. 1981) ................. passim

  United States v. Wexler, 31 F.3d 117 (3d Cir. 1994) ............. 54, 55, 56, 57

  United States v. Williams, 449 F.3d 635 (5th Cir. 2006) .................. 48, 51

  United States v. Wilson, 420 U.S. 332 (1975) .......................................... 48



                                                 viii
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.952 Page 11 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 10



                           FEDERAL STATUTES, AND RULES


  15 U.S.C. § 1 ..................................................................................... passim

  18 U.S.C.:
    § 3231 ....................................................................................................... 1
    § 3282(a) .......................................................................................... 14, 23
    § 3731 ............................................................................................. passim

  28 U.S.C. § 1651.................................................................................... 2, 52

  Federal Rules of Appellate Procedure:
    4(b)(1)(B) .................................................................................................. 1
    21(a)(1) ................................................................................................... 52



                                          MISCELLANEOUS

  Jonathan O’Connell et al., Halt to the Search for New FBI Building
    Prompts Frustration, Wash. Post, July 11, 2017................................. 37

  Thomas O. Barnett, Assistant Attorney Gen.,
    Antitrust Div., U.S. Dep’t of Justice, Criminal Enforcement of
    Antitrust Laws: The U.S. Model (Sept. 25, 2006) ............................... 49

  U.S. Dep’t of Justice, Antitrust Div., Antitrust Division Manual,
    at III-12 (5th ed. 2017) .......................................................................... 49




                                                         ix
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.953 Page 12 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 11



            STATEMENT OF PRIOR AND RELATED CASES

      There are no prior or related cases to this appeal.




                                       x
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.954 Page 13 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 12



                      STATEMENT OF JURISDICTION

          The district court had jurisdiction over this criminal prosecution

  under 18 U.S.C. § 3231. On August 28, 2017, the district court entered

  1) an order dismissing the indictment as barred by the statute of

  limitations and 2) an order that the case is not subject to the per se rule

  (but is instead subject to the rule of reason) for purposes of determining

  whether the conduct charged in the indictment violates Section 1 of the

  Sherman Act, 15 U.S.C. § 1. A133-A143.1 The government filed a

  timely notice of appeal from both orders on September 26, 2017. Fed. R.

  App. P. 4(b)(1)(B).

          This Court has appellate jurisdiction to review the first order

  under 18 U.S.C. § 3731. Section 3731 also provides appellate

  jurisdiction over the second order. See infra pp. 47-51. If this Court

  concludes that it does not have appellate jurisdiction over the second

  order, the government respectfully requests that the Court construe the

  pertinent parts of this brief as a petition for a writ of mandamus, which




      1   Citations to the appellant’s appendix take the form of A##.
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.955 Page 14 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 13



  the Court has the authority to issue under the All Writs Act, 28 U.S.C.

  § 1651. See infra pp. 52-57.

                              INTRODUCTION

        This appeal arises from two orders erroneously dismissing an

  indictment charging a company, Kemp & Associates, Inc., and one of its

  executives, Daniel J. Mannix, with conspiring with a competitor to

  suppress and eliminate competition by allocating customers in violation

  of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        In the first order, the district court dismissed the indictment as

  untimely based upon its erroneous conclusion that the conspiracy

  ceased when the last customer was allocated, even though the

  conspirators continued to collect payments under the allocated customer

  contracts and shared those payments with each other. The order is in

  direct conflict with this Court’s precedents, which reject exactly that

  view. In United States v. Evans & Associates Construction Co., this

  Court held that a Sherman Act conspiracy to suppress or eliminate

  competition for contracts continues until a conspirator accepts “the last

  payment on the contract.” 839 F.2d 656, 661 (10th Cir. 1988). And

  thus, when a conspirator receives “any money” from an allocated

                                       2
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.956 Page 15 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 14



  contract, “that [is] sufficient to delay the start of the statute” of

  limitations. Id. In United States v. Morgan, this Court held that

  conspiracy continues at least until the “distribution of the proceeds of a

  conspiracy” is complete. 748 F.3d 1024, 1036-37 (10th Cir. 2014). Here,

  the conspirators received payments and distributed the proceeds from

  the allocated contracts within the limitations period, as the defendants

  conceded below.

        In the second order, the court wrongly precluded the government

  from proceeding to trial under its sole theory of liability: that the

  conduct alleged in the indictment is a per se illegal restraint of trade. It

  is well established that customer allocation agreements are subject to

  condemnation under the per se rule. See Palmer v. BRG of Ga., Inc.,

  498 U.S. 46, 49-50 (1990) (per curiam); United States v. Suntar Roofing,

  Inc., 897 F.2d 469, 473 (10th Cir. 1990). The district court identified no

  sound basis for ignoring controlling precedent and departing from the

  per se rule here, and there is none. Its order “quite obviously is

  inconsistent” with binding precedent. Arizona v. Maricopa Cnty. Med.

  Soc’y, 457 U.S. 332, 349 (1982).




                                        3
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.957 Page 16 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 15



                 STATEMENT OF ISSUES FOR REVIEW

  1.    Whether the district court erred in concluding that the five-year

  statute of limitations bars an indictment alleging that the members of a

  conspiracy to allocate customers received, and distributed among

  themselves, the proceeds from the allocated customer’s contracts within

  five years of indictment.

  2.    Whether the district court erred in concluding that the per se rule

  does not apply to the alleged conspiracy to allocate customers because of

  the defendants’ assertions that the conspiracy 1) applied only to new

  customers, 2) affected a small part of society, 3) arose in a unique and

  unusual industry, and 4) had efficiency-enhancing potential.

                        STATEMENT OF THE CASE

        On August 17, 2016, a District of Utah grand jury returned a one-

  count indictment charging Kemp & Associates, Inc., and its Director of

  Operations and Vice President/COO, Daniel Mannix, with conspiring

  “to suppress and eliminate competition by agreeing to allocate

  customers of Heir Location Services sold in the United States,” in

  violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. A18. The




                                       4
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.958 Page 17 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 16



  indictment alleged that the conspiracy lasted from at least September

  1999 to January 29, 2014. Id.

  I.       The Conspiracy to Allocate Customers of Heir Location
           Services

           Providers of heir location services offer individuals who may be

  heirs to intestate estates the services associated with securing their

  inheritance. The providers identify such heirs “and, in exchange for a

  contingency fee, develop evidence and prove [the] heirs’ claims to an

  inheritance in probate court.” A17. Potential heirs who have not yet

  signed contracts with, and thus are not yet a customer of, an heir

  location service provider may receive offers from one or more such

  providers. Id. If multiple providers identify the same unsigned

  potential heir, one of the ways they may compete to sign the heir is by

  offering “more attractive contingency fee rates.” Id.

           The defendants and a competing heir location service provider2

  conspired to suppress and eliminate competition between them for these




       Richard A. Blake, Jr., the owner and president of the other heir
       2

  location service provider, pleaded guilty to the same conspiracy as
  charged in the indictment at issue in this appeal. See United States v.
  Blake, No. 1:16-cr-00025, Dkt. No. 21 (N.D. Ill. Mar. 8, 2016).
                                         5
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.959 Page 18 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 17



  unsigned heirs, including competition on contingency fee rates, “by

  agreeing to allocate customers of Heir Location Services sold in the

  United States.” A18. The conspirators “agreed . . . that when both co-

  conspirator companies contacted the same unsigned heir to an estate,

  the co-conspirator company that first contacted that heir would be

  allocated certain remaining heirs to that estate who had yet to sign a

  contract with an Heir Location Services provider.” A19. In exchange

  for a portion of any contingency fees collected by the first company, the

  second company agreed not to compete for the business of that heir and

  certain other unsigned heirs to the same estate. Id. Pursuant to this

  allocation, the first company would “submit[] offers to provide Heir

  Location Services, which included contingency fee rate quotations, to

  potential heirs” it first contacted, while the second company would

  “refrain[] from submitting offers and quotations to potential heirs”

  allocated to the first company. Id. The first company signed the

  allocated customers at noncompetitive prices, proved the heirs’ claim to

  the estate, and collected from them “collusive and noncompetitive”

  contingency fees. A19-A20. After the fees were collected, the first




                                       6
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.960 Page 19 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 18



  company paid to the second “a portion of the contingency fees ultimately

  collected from those allocated heirs” pursuant to the agreement. A19.

        The indictment charged that the conspiracy continued as late as

  January 29, 2014. A18. And it alleged that the conspirators “carr[ied]

  out the [charged] conspiracy” by, among other things, accepting

  payments for heir location services sold to heirs at collusive contingency

  fee rates and making payments to, and receiving payments from, each

  other. A18-A20. Defendants concede that such payments continued

  into the limitations period. See also A194.

  II.   Proceedings and Decisions Below

        On March 31, 2017, the defendants filed a “Motion For Order That

  The Case Be Subject To The Rule Of Reason And To Dismiss The

  Indictment.” A147-A203. The motion requested: 1) an order that the

  government cannot proceed to trial under the per se rule but must

  instead try the case under the rule of reason, 2) an order dismissing the

  indictment because the Due Process Clause precludes a criminal

  prosecution under the rule of reason, and 3) an order dismissing the

  indictment as barred by the statute of limitations. A153.




                                       7
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.961 Page 20 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 19



        The motion invited the court to look beyond the indictment’s

  allegations by including documentary exhibits and descriptions of the

  defendants’ ongoing data analysis that defendants assert show the

  nature and effect of the conspirators’ agreement. See generally A153,

  A184-A186, A213-A215, A216-A217, A226-A229. The government

  opposed the motion and the consideration of these factual matters

  outside the indictment. A239, A250; see also A56-A57.

        On June 21, 2017, the district court (Sam, J.) held a hearing on

  the motion. At the hearing, the court stated that its ruling “will be”

  that this “is a Rule of Reason case because it is unique and unusual,”

  “doesn’t affect a very large part of our society,” is “just very narrowly

  focused,” and “doesn’t seem to me to fit the classic Sherman Antitrust

  Act type cases.” A81-A82. The court asked the defendants to prepare

  an order for the court to sign. A84. The court reserved ruling on the

  statute of limitations issue and did not mention the Due Process issue.

  A82-A84.

      On July 14, 2017, the government filed a motion seeking

  reconsideration of the oral ruling, objecting to the defendants’ proposed

  order, and requesting a ruling on the statute of limitations issue. In

                                       8
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.962 Page 21 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 20



  particular, the government asked the court to “reconsider its holding

  that the per se rule does not apply to the conspiracy as charged”

  because it conflicted with binding precedent holding a customer

  allocation agreement is per se unlawful, and any decision that the

  conduct was something other than the charged, per se unlawful

  agreement improperly resolved factual disputes related to the ultimate

  issue in the case. A87-A98.

        On August 28, 2017, the district court adopted the defendants’

  proposed order verbatim, A133-A136, denied the government’s motion

  for reconsideration, and granted the defendants’ motion to dismiss the

  indictment as time barred, A137-A143. In the Rule of Reason Order,

  the court concluded that the per se rule does not apply to this case

  because the challenged agreement 1) arose in a unique and unusual

  industry, 2) applied only to new customers, 3) affected a small part of

  society, and 4) contained efficiency-enhancing potential. A137-A143. In

  the Limitations Order, the court concluded that this case was time

  barred because the conspiracy ended in 2008, after the initial allocation

  of the last estate subject to the agreement. A137-A143. In the same




                                       9
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.963 Page 22 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 21



  order, the court denied reconsideration based upon its reasoning at the

  hearing and in the Rule of Reason Order. Id.

        On September 26, 2017, the government noticed its appeal of both

  orders.

                        SUMMARY OF ARGUMENT

        Two erroneous rulings by the district court that contravene

  controlling precedent of this Court (and the Supreme Court) have

  brought the prosecution of this straightforward per se illegal customer

  allocation conspiracy to a halt.

        First, the court dismissed the indictment as untimely, mistakenly

  concluding that it ended when the last customer was allocated and no

  additional competition was eliminated, even though the conspirators

  continued to collect payments under the contracts with allocated

  customers and to divide those payments within five years of indictment.

  In United States v. Evans & Associates Construction Co. (Evans), 839

  F.2d 656, 661 (10th Cir. 1988), this Court reversed a district court for

  making the very same mistake. The Court unequivocally held that the

  conspirators’ continued receipt of the proceeds of a Sherman Act

  conspiracy, including the last payment on an affected contract,

                                       10
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.964 Page 23 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 22



  demonstrated that the conspiracy continued and thus delayed the

  commencement of the limitations period. Here, the district court and

  the defendants offered no valid basis to distinguish Evans, and there is

  none. In every relevant respect, the indictment in Evans parallels the

  indictment here.

        The district court’s dismissal also contravenes this Court’s holding

  in United States v. Morgan, 748 F.3d 1024, 1036-37 (10th Cir. 2014),

  that a conspiracy continues at least until the distribution of its

  proceeds. The court and defendants again offered no valid reason (and

  there is none) why the distribution by the conspirators of the proceeds

  from the contracts with the allocated customers does not demonstrate

  that the conspiracy continued into the limitations period here.

        Second, the district court erroneously concluded that the charged

  customer allocation conspiracy should be analyzed under the rule of

  reason and not condemned as per se illegal, if proven. But binding

  precedent holds that customer allocation agreements are, as a category,

  per se illegal and thus condemned without further inquiry into their

  reasonableness. See Palmer v. BRG of Ga., Inc., 498 U.S. 46, 49-50

  (1990) (per curiam); United States v. Suntar Roofing, Inc., 897 F.2d 469,

                                       11
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.965 Page 24 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 23



  473 (10th Cir. 1990). The charged customer allocation conspiracy

  cannot be removed from this per se category based on defendants’

  (disputed) assertions, even if true, that the allocation applied only to

  new customers, affected only a small number of estates, arose in an

  obscure industry, or contained purportedly efficiency-enhancing

  potential. By doing so, the district court contravened this Court’s and

  the Supreme Court’s precedent.

        This Court has the power to correct the district court’s errors

  under 18 U.S.C. § 3731. That section provides that an order is

  appealable if it formally dismisses an indictment (as the Limitations

  Order does), or if the order does not formally dismiss the indictment but

  is nonetheless tantamount to a dismissal by having that effect or

  foreclosing a distinct theory of liability (as the Rule of Reason Order

  does). But even if this Court concludes that Section 3731 does not

  provide jurisdiction over the Rule of Reason Order, the government

  respectfully requests that the Court treat the relevant parts of this brief

  as a petition for writ of mandamus. In this case, the antitrust issue is

  so fundamental, the error so manifest, and review otherwise so elusive,

  that the extraordinary remedy of mandamus is fully warranted.

                                       12
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.966 Page 25 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 24



                          STANDARD OF REVIEW

         This Court reviews de novo a decision dismissing an indictment as

  barred by the statute of limitations, including “the district court’s legal

  conclusion concerning the scope of the conspiracy.” United States v.

  Qayyum, 451 F.3d 1214, 1218 (10th Cir. 2006). The grand jury “need

  not” charge facts establishing the timeliness of the action; the statute of

  limitations is an affirmative defense and not an element of the crime.

  Smith v. United States, 568 U.S. 106, 112 (2013).

         This Court reviews de novo the district court’s Rule of Reason

  Order as a dismissal for failure to allege a per se offense. United States

  v. Giles, 213 F.3d 1247, 1248-49 (10th Cir. 2000); United States v. Hall,

  20 F.3d 1084, 1088 (10th Cir. 1994). (If the Court concludes that this

  order is not an appealable dismissal under 18 U.S.C. § 3731, then the

  standard applicable to a mandamus petition applies, see infra pp. 53-

  54.)

         This Court “must” assume “the indictment’s allegations are true”

  “at this stage of the proceedings.” Qayyum, 451 F.3d at 1219. The

  indictment “should be read in its entirety, construed according to

  common sense and interpreted to include facts which are necessarily

                                       13
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.967 Page 26 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 25



  implied.” United States v. Phillips, 869 F.2d 1361, 1364 (10th Cir. 1988)

  (quoting United States v. Martin, 783 F.2d 1449, 1452 (9th Cir. 1986)).

                                 ARGUMENT

  I.    The Indictment Was Timely Because the Conspiracy
        Continued Through January 2014 as Demonstrated by the
        Receipt and Division of the Conspiracy’s Proceeds up to
        this Date

        The district court erred in dismissing the indictment’s single

  Sherman Act conspiracy count as untimely. The district court

  committed this error because it mistakenly concluded that the alleged

  conspiracy ended after the last customers were allocated, rather than

  continuing as long as the conspirators collected and distributed

  payments from the contracts with the allocated customers. This

  conclusion conflicts with well-established precedent in this Circuit and

  others holding that conspiracies continue as their members collect and

  distribute the conspiracies’ proceeds, that is, until the last contractual

  payment is received or divided by the conspirators.

       A. The Conspirators’ Receipt and Division of the
          Conspiracy’s Proceeds Continues the Conspiracy and Thus
          Delays the Start of the Statute of Limitations

        The Sherman Act offense charged here is subject to the five-year

  statute of limitations provided by 18 U.S.C. § 3282(a). A Sherman Act

                                       14
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.968 Page 27 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 26



  conspiracy prosecution is timely if the conspiracy exists within the

  relevant limitations period, which, in this case, is the five-year period

  beginning August 18, 2011, A16-A21. See Grunewald v. United States,

  353 U.S. 391, 396-97 (1957). An indictment’s allegations determine the

  scope of the conspiracy. Qayyum, 451 F.3d at 1218. The indictment

  here alleges a Sherman Act conspiracy to allocate customers by having

  one conspirator make the allocated customer a contractual offer while

  the other refrains from making a competing offer. Such a conspiracy

  “remains actionable until its purpose has been achieved or abandoned,

  and the statute of limitations does not run so long as the co-conspirators

  engage in overt acts designed to accomplish its objectives.” United

  States v. Inryco, Inc., 642 F.2d 290, 293 (9th Cir. 1981); see United

  States v. Kissel, 218 U.S. 601, 607 (1910).

        “Every circuit,” including this one, “that has addressed th[e] issue

  has concluded that a criminal conspiracy to restrain trade by collusive,

  anti-competitive bidding continues for the purposes of the five year

  statute of limitations until either the final payments are received under

  the illegal contract or the final distribution of illicit profits among the

  conspirators occurs.” United States v. Dynalectric Co., 859 F.2d 1559,

                                       15
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.969 Page 28 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 27



  1565 (11th Cir. 1988).3 In United States v. Evans & Assocs. Const. Co.

  (Evans), this Court held that a Sherman Act conspiracy to suppress or

  eliminate competition for contracts does not end when the contract or

  contracts are obtained, but continues until a conspirator “accepted the

  last payment on the contract.” 839 F.2d 656, 661 (10th Cir. 1988).

  Thus, the receipt of “any money” by any conspirator from an allocated

  contract is “sufficient to delay the start of the statute” of limitations.

  Id.

            Likewise, in United States v. Morgan, this Court held that “the

  distribution of the proceeds of a conspiracy is an act occurring during




        See United States v. Anderson, 326 F.3d 1319, 1328 (11th Cir.
        3

  2003); United States v. N. Improvement Co., 814 F.2d 540, 541-44 (8th
  Cir. 1987); United States v. A-A-A Elec. Co., 788 F.2d 242, 245-46 (4th
  Cir. 1986); Inryco, 642 F.2d at 293-95; see also United States v. Walker,
  653 F.2d 1343, 1346-47 (9th Cir. 1981) (holding that a conspiracy to
  defraud the government by rigging bids for timber contract did not end
  with the contract’s award “because the agreement itself aimed beyond
  merely defeating the government process of competitive bidding and
  encompassed the ultimate objective of making excess profits to be
  shared among the co-conspirators”); United States v. Girard, 744 F.2d
  1170, 1172-74 (5th Cir. 1984) (holding that conspiracy to defraud by
  rigging bids to secure contract did not end with the contract’s award but
  continued as conspirator accepted contractual payments because his
  “interest lay not in securing the contract itself, but in obtaining the
  money thereunder”).
                                         16
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.970 Page 29 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 28



  the pendency of the conspiracy.” 748 F.3d 1024, 1036-37 (10th Cir.

  2014) (quoting United States v. Davis, 766 F.2d 1452, 1458 (10th Cir.

  1985)). And thus, the distribution of proceeds also delays the start of

  the statute of limitations.

        The indictment alleged that defendants engaged in a conspiracy

  “to suppress and eliminate competition by agreeing to allocate

  customers of Heir Location Services,” which continued until “January

  29, 2014.” A18. The indictment further alleged that the conspiracy’s

  purpose was carried out by, among other things, the conspirators: 1)

  submitting offers and withholding offers to potential customers, 2)

  accepting payments for the services sold to the allocated customer at

  collusive and noncompetitive contingency fee rates, and 3) paying a

  portion of these payments to the co-conspirator company or receiving a

  portion of these payments from the co-conspirator company. A19-A20.

  In this way, the conspirators received payments on the allocated

  contracts and distributed those proceeds among themselves. Indeed,

  defendants do not dispute that some of these acts—receipt and division

  of the conspiracy’s proceeds—were performed within five years of the

  indictment’s filing. See also A194. Thus, under controlling precedent,

                                       17
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.971 Page 30 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 29



  Evans, 839 F.2d at 661; Morgan, 748 F.3d at 1036-37, the indictment

  was timely.

     B. The District Court Erred by Concluding that the
        Conspiracy Ended When a Conspirator Signed the Final
        Allocated Customer
        In concluding that the indictment was untimely, the district court

  committed the same mistake that this Court corrected in Evans. The

  district court erroneously held that the conspiracy ended when the

  conspirators ceased allocating future customers because the court

  mistakenly believed that the conspiracy’s purpose did not include

  collecting payments on contracts with allocated customers or dividing

  those payments. A141-A142. The district court in Evans likewise

  believed that the statute of limitations began to run at the moment

  competition was eliminated, which, in that bid-rigging case, was “when

  the bids were let.” 839 F.2d at 661.

        This Court reversed, holding that the statute does not begin to run

  on a criminal Sherman Act conspiracy “until after the successful

  contractor accepted the last payment on the contract.” Id. The Court

  explained that the “Sherman Act violation was ‘accomplished both by

  the submission of noncompetitive bids and by the request for and


                                       18
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.972 Page 31 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 30



  receipt of payments at anti-competitive levels.’” Id. (quoting Northern

  Improvement, 814 F.2d 540 at 543 n.2 ); see also Northern Improvement,

  814 F.2d at 542 (“[T]he object and purpose of this illegal agreement was

  ‘illicit gain,’ the receipt of payments, and we conclude that the district

  court erred in holding that the purpose of the conspiracy terminated the

  moment the bids were submitted.”).

        As in Evans, when the indictment here is “‘read in its entirety’”

  and “‘construed according to common sense,’” Phillips, 869 F.2d at 1364

  (quoting Martin, 783 F.2d at 1452), it is apparent that the conspirators’

  receipt and distribution of the proceeds from the contracts with

  allocated customers were within the scope of the conspiracy. The Court

  is “not deal[ing] here with criminal behavior that is an end in itself,”

  but rather “[c]ommon sense tells us that the conspirators’ purpose was

  to reap the benefit of the conspiracy: to be awarded [the heir location

  service] contracts at anti-competitively high prices and to be paid for

  those contracts.” Northern Improvement, 814 F.2d at 542; see also

  Girard, 744 F.2d at 1172-73. Indeed, courts have found it

  “inconceivable . . . that any business would conspire to restrain trade

  solely for the sake of restraining trade,” as the “attendant battery of

                                       19
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.973 Page 32 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 31



  civil and criminal penalties for antitrust violations simply is too

  threatening to convince us that anybody would attempt to restrain

  trade without also having the further goal of financial self-enrichment

  by virtue of the restraint of trade.” Dynalectric, 859 F.2d at 1568; see

  Anderson, 326 F.3d at 1328 (holding that the “conspiracy continued

  until the conspirators received the full economic benefits anticipated by

  their bid-rigging scheme,” including payment on a contract they bid on

  seven years earlier).

        There is no basis for the district court’s conclusion that “economic

  enrichment” was the purpose in Evans but not here. A141. Its

  conclusion cannot be based on “the evidence in Evans” showing “that

  the central purpose of the conspiracy was to obtain wrongful proceeds or

  money,” id., because there was no evidence in Evans: this Court

  reversed a pre-trial dismissal of the indictment.

        The district court’s conclusion also cannot be based on any

  difference between the indictments here and in Evans. The indictments

  in both cases charge a conspiracy to suppress competition whose

  substantial term was the mechanism by which the conspirators




                                       20
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.974 Page 33 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 32



  eliminated competition.4 And both indictments alleged that the

  conspirators suppressed and eliminated competition by coordinating

  their offers for contracts.5 They both also identified receipt of payments

  as a means of effectuating the conspiracy, and neither explicitly alleged

  that the conspiracy’s purpose was “economic enrichment.” A141.6




       Compare A18 (Kemp Indictment ¶¶ 9-10) (alleging “conspiracy . . .
        4

  in unreasonable restraint of” trade, in which defendants conspired “to
  suppress and eliminate competition by agreeing to allocate customers of
  Heir Location Services sold in the United States,” and for which the
  “substantial terms” were “to allocate customers of Heir Location
  Services sold in the United States”), with Indictment ¶¶ 13-14, United
  States v. Evans & Assocs. Constr. Co., 1987 WL 9899 (W.D. Okla. Jan.
  22, 1987) (No. CR-86-77-E) (“Evans Indictment”), available at
  https://www.justice.gov/atr/page/file/1018136/download (alleging
  “conspiracy in unreasonable restraint of” trade, “a substantial term of
  which was to submit collusive, noncompetitive and rigged bids to, or to
  withhold bids from, the Oklahoma Department of Transportation”).
        5   Compare A19 (Kemp Indictment ¶ 11(g)), with Evans Indictment ¶
  14.
        Compare A18, A20 (Kemp Indictment ¶ 11, 11(i)) (alleging that,
        6

  “[f]or the purpose of forming and carrying out the combination and
  conspiracy alleged in this indictment,” the defendants “accepted
  payment for Heir Location Services sold to heirs in the United States at
  collusive and noncompetitive contingency fee rates”), with Evans
  Indictment ¶ 15, 15(e) (alleging that acts done “[f]or the purpose of
  forming and effectuating the aforesaid combination and conspiracy”
  included “[r]eceiving and accepting from the Oklahoma Department of
  Transportation payments for work performed on the aforementioned
  Federal-Aid highway construction project”).
                                        21
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.975 Page 34 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 33



  Evans thus cannot be distinguished on the basis of the indictments’

  allegations because in all relevant respects the two indictments are

  parallel.7

             The charged conspiracy in Evans also cannot be distinguished on

  the ground that it involved rigging “the bid for one contract which was

  bid, granted, completed and fully paid within the two years,” while the

  customer allocation agreement here rigged the offers for “269 allegedly

  affected estates.” A142. Nothing in Evans supports the notion that had

  the defendants there rigged the bidding for numerous contracts, their

  more extensive conspiracy would not have continued to the last

  payment received, but rather would have ended—perhaps earlier than

  the actual one-contract conspiracy—when the last of the contracts was

  let.

             In any event, imposing artificial limits on the time for, or the

  number of, payments received that qualify as overt acts in furtherance




       A comparison with the indictment in Northern Improvement yields
         7

  the same conclusion. Compare A18-A20 (Kemp Indictment ¶¶ 9-11),
  with Indictment ¶¶ 18-19, United States v. N. Improvement Co., 632 F.
  Supp. 1576 (D.N.D. 1986) (Crim. No. C3-85-062), available at
  https://www.justice.gov/atr/page/file/1018141/download.
                                           22
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.976 Page 35 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 34



  of a conspiracy makes no sense and has no statutory basis. It would

  have courts arbitrarily deciding case-by-case how many payments were

  too many or what period of time for payments was too long, thus

  depriving both the government and defendants of any certainty on

  when the statute of limitations ran.8 This does not mean that there is

  “significant arbitrariness regarding the length of the limitations

  period.” A142. The limitations period is five years.

  18 U.S.C. § 3282(a). What varies is how long the conspiracy continues,

  which always depends on the conspirators’ agreement and actions. For

  a Sherman Act conspiracy, this Court has held that the conspiracy

  continues at least until a conspirator commits the last act in

  furtherance, including a conspirator accepting the last payment on an

  affected contract. The number of contracts or the duration of their

  performance makes no difference.




      8In fact, the payment period in several cases cited is comparable to
  or greater than here. See Anderson, 326 F.3d at 1325-26 (contract bid
  July 2, 1989; final payments received September 20, 1996); Dynalectric,
  859 F.2d at 1562 (subcontract bid September 7, 1979; final payment
  received January 24, 1985); Walker, 653 F.2d at 1344 (contract bid June
  23, 1972; timber cut and paid for in August and September 1975).
                                       23
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.977 Page 36 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 35



        It would also make no difference if the district court were correct

  that the payments on their face appeared to be “ordinary, non-criminal

  events.” A142. The receipt of the payment in Evans appears just as

  ordinary and non-criminal as the receipt of payments here. An act’s

  superficially “ordinary” or “non-criminal” appearance is irrelevant

  because acts “innocent, indeed, of themselves” take on their “criminal

  taint from the purpose for which they were done.” Hyde v. United

  States, 225 U.S. 347, 360 (1912); see also Iannelli v. United States, 420

  U.S. 770, 785 n.17 (1975) (“[T]he act can be innocent in nature, provided

  it furthers the purpose of the conspiracy.”); Braverman v. United States,

  317 U.S. 49, 53 (1942) (explaining that an overt act “may be that of only

  a single one of the conspirators and need not be itself a crime”); Girard,

  744 F.2d at 1174 (“Even though the acceptance [of payment], in and of

  itself, was perfectly legal, it still satisfies the requirement of an overt

  act because of the agreement’s illegal purpose.”).

        Lastly, quoting out-of-circuit precedent, the district court purports

  to distinguish Evans because, in its view, the “‘unique threats to society

  posed by a conspiracy’” here have passed. A141 (quoting United States

  v. Doherty, 867 F.2d 47, 62 (1st Cir. 1989)). But unlike Doherty—a case

                                       24
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.978 Page 37 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 36



  about stolen police promotion exams and higher police salaries—Evans

  and the conspiracy charged here involve the collection of a final

  payment on an affected contract in furtherance of a Sherman Act

  conspiracy. If Doherty were interpreted to hold that the unilateral

  collection of such a payment cannot continue a conspiracy like the one

  here, then it would conflict with this Court’s holding in

  Evans. Likewise, if Doherty were interpreted to hold that such

  payment’s collection were the mere “results of [the] conspiracy” and not

  “actual conduct in furtherance of it,” id., Doherty would again conflict

  with Evans.9

          In any event, even assuming Doherty were relevant here (which it

  is not), it does not support the district court’s ruling. The “distinct

  danger[]” posed by conspiracy is “collective” or “[c]oncerted” action,

  which includes continued cooperation in the form of payoffs and



      9See also Anderson, 326 F.3d at 1328 (rejecting defendant’s
  contention that “payment was not an overt act in furtherance of the
  conspiracy but merely the result of the conspiracy”); Walker, 653 F.2d at
  1347 (rejecting defendant’s view of “payment . . . and division of profits
  on the [rigged contracts for] timber as merely the continuing result of
  the conspiracy” and concluding that “the conspiracy was a continuing
  one within the meaning of Kissel and Fiswick [v. United States, 329 U.S.
  211 (1946)]”).
                                       25
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.979 Page 38 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 37



  distributions of proceeds among the conspirators. Iannelli, 420 U.S. at

  778. Doherty itself recognized that the “special societal dangers of

  conspiracy” existed when “the payoff itself required cooperation; for

  instance . . . in Walker, 653 F.2d at 1347, the realization and division of

  profits required ‘continuing cooperation.’”10

           Indeed, while the Evans indictment alleged only that a single

  conspirator “received payments” within the limitations period and that

  “no division of these payments among the conspirators” was made, 839

  F.2d at 661, the indictment here does allege division of spoils in

  addition to receipt of payments. A19-A20 (Kemp Indictment ¶ 11(f)

  (division of proceeds), ¶ 11(i) (receipt of payments)). It “‘is well settled

  that the distribution of the proceeds of a conspiracy is an act occurring

  during the pendency of the conspiracy.’” Morgan, 748 F.3d at 1036

  (quoting Davis, 766 F.2d at 1458). This well-established rule makes

  perfect sense: If conspirators are actively making payments to each



      10867 F.2d at 61-62; see United States v. Grimm, 738 F.3d 498, 504
  n.6 (2d Cir. 2013) (explaining that A-A-A Electric and Walker are
  consistent with Doherty’s approach because they involve continued
  concerted action in the form of “payoffs to co-conspirators [that]
  continued after [the] award of [the] contract” and continued division by
  the conspirators of “profits from [the] scheme on a yearly basis”).
                                        26
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.980 Page 39 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 38



  other for their role in the conspiracy, then the conspiratorial agreement

  must still be in place.11 For this reason too, the indictment was timely.

  II.        The District Court Erred by Dismissing the Grand Jury’s
             Per Se Charge in Advance of Trial Because the Indictment
             Properly Charged a Per Se Violation

             The district court erred when it barred the government from

  proceeding to trial on the charged per se offense. The indictment

  charges an agreement among horizontal competitors to allocate

  customers. The Supreme Court and this Court have long recognized

  that such an agreement “constitutes a per se violation of § 1 of the

  Sherman Act.” United States v. Suntar Roofing, Inc., 897 F.2d 469, 473

  (10th Cir. 1990); see Palmer v. BRG of Ga., Inc., 498 U.S. 46, 49-50

  (1990) (per curiam). The district court’s departure from the binding

  precedent of this Court and the Supreme Court is unjustified and

  threatens to undermine the government’s ability to prosecute antitrust

  conspiracies that have long been condemned as per se illegal.



        See Walker, 653 F.2d at 1347-48 (recognizing that payoffs among
        11

  conspirators are “a material element of the agreement” because failure
  to make such a payment would be a “breach[]” of the conspiratorial
  agreement); cf. Kissel, 218 U.S. at 607 (explaining that the statute of
  limitations does not begin to run so long as there is “continuous co-
  operation of the conspirators to keep [the conspiracy] up”).
                                         27
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.981 Page 40 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 39



      A. The Indictment Alleges a Per Se Unlawful Customer
         Allocation Agreement

        Section 1 of the Sherman Act outlaws any “contract,

  combination . . . , or conspiracy, in restraint of trade or commerce.” 15

  U.S.C. § 1. Courts have long interpreted this language to prohibit only

  “unreasonable” restraints of trade. Bus. Elecs. Corp. v. Sharp Elecs.

  Corp., 485 U.S. 717, 723 (1988); United States v. Reicher, 983 F.2d 168,

  170 (10th Cir. 1992). Most restraints are analyzed under the rule of

  reason, which requires the plaintiff to present evidence of a restraint’s

  anticompetitive effects and permits the defendant to present

  procompetitive justifications. Ultimately, the fact-finder weighs all the

  circumstances to determine whether the restraint is one that

  suppresses competition or promotes it. See Bd. of Trade of City of Chi.

  v. United States, 246 U.S. 231, 238 (1918).

        Restraints that have been deemed to be unlawful per se—such as

  the customer allocation agreement at issue here—are not analyzed

  under the rule of reason. See Leegin Creative Leather Prods., Inc. v.

  PSKS, Inc., 551 U.S. 877, 886 (2007). “The per se rule, treating

  categories of restraints as necessarily illegal, eliminates the need to

  study the reasonableness of an individual restraint.” Id. Such
                                       28
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.982 Page 41 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 40



  treatment is reserved for categories of restraints that are manifestly

  anticompetitive and “‘would always or almost always tend to restrict

  competition.’” Bus. Elecs. Corp., 485 U.S. at 723 (quoting Nw.

  Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S.

  284, 289-90 (1985)). “[N]o offsetting economic or efficiency justifications

  salvag[e]” a restraint that is deemed per se unlawful. SCFC ILC, Inc. v.

  Visa USA, Inc., 36 F.3d 958, 963 (10th Cir. 1994).

        Thus, “[u]nder a per se rule, plaintiffs prevail simply by proving

  that a particular contract or business arrangement . . . exists.” In re

  Cox Enters., Inc., 871 F.3d 1093, 1097 (10th Cir. 2017); see also United

  States v. Koppers Co., 652 F.2d 290, 294 (2d Cir. 1981) (“In cases

  involving behavior such as bid rigging, which has been classified by

  courts as a per se violation, the Sherman Act will be read as simply

  saying: ‘An agreement among competitors to rig bids is illegal.’”

  (quoting United States v. Brighton Bldg. & Maint. Co., 598 F.2d 1101,

  1106 (7th Cir. 1979))).

        This Court—relying on “the analysis of the Supreme Court,” its

  own prior holdings, and decisions of other circuits—has held that an

  “agreement to allocate or divide customers between competitors within

                                       29
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.983 Page 42 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 41



  the same horizontal market” is a per se violation of the Sherman Act.

  Suntar Roofing, 897 F.2d at 473 (collecting cases). An agreement not to

  compete for certain customers is manifestly anticompetitive because it

  forces the allocated customer to “face[] a monopoly seller” rather than

  reap the benefits of competition between conspirators that would result

  in lower prices or better product offerings. Hammes v. AAMCO

  Transmissions, Inc., 33 F.3d 774, 782 (7th Cir. 1994). Such an

  agreement to “rotate or otherwise allocate customers among the

  conspirators” has effects “almost identical to those of price-fixing and is

  treated the same by the law.” Id.; see also Blue Cross & Blue Shield

  United of Wis. v. Marshfield Clinic, 65 F.3d 1406, 1415 (7th Cir. 1995)

  (“It would be a strange interpretation of antitrust law that forbade

  competitors to agree on what price to charge, thus eliminating price

  competition among them, but allowed them to divide markets, thus

  eliminating all competition among them.”).

        In Hammes, a group of five transmission repair dealers allegedly

  agreed to jointly advertise their services and list five phantom dealers.

  33 F.3d at 777. “A call to one of the five numbers is automatically

  forwarded, in accordance with a preexisting agreement, to one of the

                                       30
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.984 Page 43 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 42



  dealers in the pool.” Id. The court concluded that “[s]uch an out-and-

  out scheme of customer allocation would be a per se violation of section

  1” because, absent this automatic call forwarding scheme, customers

  would “have a real and not merely theoretical choice between dealers.”

  Id. at 782 (citing Palmer, 498 U.S. 46). Similarly, in United States v.

  Flom, the court held that it was “a per se violation of the Sherman Act”

  for re-bar suppliers to “allocate[] the business on upcoming construction

  contracts among their respective companies” by selecting the winning

  conspirator and having the others submit higher bids or no bids at all.

  558 F.2d 1179, 1182-83 (5th Cir. 1977).

        In the same way, defendants have entered into an equally

  straightforward customer allocation scheme. Defendants agreed that,

  “when both co-conspirator companies contacted the same unsigned heir

  to an estate, the co-conspirator company that first contacted that heir

  would be allocated certain remaining heirs to that estate.” A19. The

  first company then submitted an offer, while the second company

  “refrained from submitting offers and quotations to potential heirs.” Id.

  Like the defendants in Hammes and Flom, defendants have eliminated

  competition at precisely the point at which competition for unsigned

                                       31
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.985 Page 44 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 43



  heirs might otherwise occur: when the co-conspirators each contact the

  same heir. Rather than reap the benefits of such competition, heirs are

  forced to face a single seller.

        That the conspirators continued to compete to be the first

  company to contact an heir cannot save their agreement from per se

  condemnation. As the Supreme Court explained in Catalano, an

  agreement “extinguishing one form of competition among the sellers” is

  condemned as per se unlawful regardless of the potential for

  competition in other forms. Catalano, Inc. v. Target Sales, Inc., 446

  U.S. 643, 649 (1980) (per curiam). Defendants here have agreed to

  eliminate competition on contingency fee rates at the precise moment at

  which such competition would take place. That agreement falls into a

  category found to be manifestly anticompetitive and, thus, is illegal per

  se.

        B. The District Court Erred in Holding that the Indictment
           Did Not Allege a “Classic Customer Allocation”

        The district court recognized that the charged agreement was an

  agreement to allocate customers, A135, but erred by refusing to apply

  the per se rule, in contravention of binding precedent. The court said it

  could not “predict with any confidence, and does not believe, that the
                                       32
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.986 Page 45 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 44



  [agreement] operated as a classic customer allocation” because it 1) was

  structured in an “unusual way” in that it applies to new customers, 2)

  impacted only a “small number of estates,” and 3) occurred in a

  “relatively obscure industry.” Id. But whatever doubts the district

  court may have about treating a particular customer allocation

  agreement as per se unlawful or about categorizing customer

  allocations as per se unlawful, the Supreme Court has held that such

  agreements are per se unlawful, and it is the Supreme Court’s

  “prerogative alone to overrule one of its precedents.” State Oil Co. v.

  Khan, 522 U.S. 3, 20 (1997).

        The indictment alleges that defendants engaged in a prototypical

  customer allocation agreement. But even if it did not, the fact that a

  particular “agreement to divide the market” does “not fit precisely the

  characterization of a prototypical per se practice does not remove it from

  per se treatment.” See United States v. Andreas, 216 F.3d 645, 666-67

  (7th Cir. 2000). None of the features identified by the district court

  justify departure from the per se rule.

        1. There is no exception to the per se rule for allocations of new

  customers, and thus the district court erred in refusing to apply the per

                                       33
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.987 Page 46 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 45



  se rule to the charged agreement to allocate new, rather than existing,

  customers. A134-A135. Indeed, the Hammes court condemned as per

  se unlawful an agreement to allocate new customers, 33 F.3d at 782,

  and the Flom court held per se unlawful an agreement to allocate future

  construction contracts, 558 F.2d at 1182-83. Cf. United States v.

  Consol. Laundries Corp., 291 F.2d 563, 575 (2d Cir. 1961) (reasoning

  that an “agreement to suppress all competition as to one phase of [a

  defendant’s] business, i.e. old customers, should be per se illegal

  irrespective of their competition for new customers”). New customers

  are no less entitled to the benefits of competition, and the harm to

  competition is no less manifest in an allocation of new customers.

  Instead, in some cases, the only effective means to eliminate

  competition through customer allocation is to allocate new customers.

        Likewise, the fact that defendants’ allocation agreement was not

  based on geography does not make the per se rule inapplicable. As the

  Fifth Circuit explained in United States v. Cadillac Overall Supply Co.,

  that is “a distinction without substance.” 568 F.2d 1078, 1088 (5th Cir.

  1978). Customer allocation agreements “hamper[] the free choice of the

  consumer of the parties with whom the consumer would transact

                                       34
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.988 Page 47 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 46



  business, and provide[] no incentive to achieve maximum efficiency on

  an industry wide basis.” Id. at 1089. That is true regardless of the

  basis on which the customers are allocated.

        Moreover, territorial allocation of customers would make little

  sense in this industry. Firms search for estates nationwide, and there

  is frequently no competition because only one firm identifies the

  potential heir. Whether the defendants would face competition for any

  particular heir thus has nothing to do with geography. Defendants

  needed to eliminate competition only when it existed, and that is what

  their conspiracy accomplished, allocating heirs just when those heirs

  should have had the benefit of competition. See A17-A20.

        2. The district court erroneously thought the per se rule could not

  apply to an allocation agreement that “affected a small number of

  estates.” A135; but see A142 (noting “269 allegedly affected estates”).

  The applicability of the per se rule does not depend on the number of

  victims of the challenged restraint. This Court has repeatedly applied

  the per se rule to conduct that harms only a single purchaser or is local

  in nature. See, e.g., Reicher, 983 F.2d 168 (holding per se unlawful a

  conspiracy to rig bids for a single contract); United States v. Metro.

                                       35
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.989 Page 48 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 47



  Enters., Inc., 728 F.2d 444 (10th Cir. 1984) (affirming conviction for

  conspiracy to rig bids to repave portions of a highway in Oklahoma).

  And while customer allocation agreements often harm many customers,

  there is no exception to the per se rule for agreements that are of a

  “limited nature.” United States v. Coop. Theatres of Ohio, Inc., 845 F.2d

  1367, 1371-72 (6th Cir. 1988) (per curiam).

        3. The district court was also wrong to conclude that the per se

  rule cannot apply because, in the district court’s view, heir location

  services is a “relatively obscure industry.” A135. The Supreme Court

  has long held that “the Sherman Act . . . establishes one uniform rule

  applicable to all industries alike,” United States v. Socony-Vacuum Oil

  Co., 310 U.S. 150, 222 (1940), and rejected “the argument that the per

  se rule must be rejustified for every industry that has not been subject

  to significant antitrust litigation,” Arizona v. Maricopa Cnty. Med.

  Soc’y, 457 U.S. 332, 351 (1982). The district court’s reasoning “ignores

  the rationale for per se rules, which in part is to avoid ‘the necessity for

  an incredibly complicated and prolonged economic investigation into the

  entire history of the industry involved, as well as related industries, in

  an effort to determine at large whether a particular restraint has been

                                       36
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.990 Page 49 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 48



  unreasonable—an inquiry so often wholly fruitless when undertaken.’”

  Maricopa, 457 U.S. at 351 (quoting N. Pac. Ry. Co. v. United States, 356

  U.S. 1, 5 (1958)).

           In any event, the unusual aspect of the heir location business

  defendants asserted below—i.e., the upfront outlay of resources for a

  product only saleable to one or a handful of potential customers, A173—

  is not unique to this industry. Many businesses, for example real estate

  development, can require a substantial outlay of resources to prepare a

  bespoke proposal or bid to compete for a particular project or contract

  that cannot be reused for other projects or contracts.12 Yet, “[w]hatever

  may be [an industry’s] peculiar problems and characteristics,” Socony-

  Vacuum Oil Co., 310 U.S. at 222, the per se rule nonetheless applies if

  competitors agree with each other to allocate customers.




      12 See, e.g., Jonathan O’Connell et al., Halt to the Search for New
  FBI Building Prompts Frustration, Wash. Post, July 11, 2017, at A11
  (reporting that “[r]eal estate developers who devoted more than two
  years to their proposals and spent millions of dollars designing and
  planning a new [FBI headquarters] threw up their hands” when
  officials cancelled plans to build a new headquarters; an estimated
  “$50 million had been spent by local companies and jurisdictions on the
  now-dashed project”; one potential developer spent “$8 million on its
  plans”).
                                        37
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.991 Page 50 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 49



       C. The District Court Erred in Holding that the Per Se Rule
          Could Not Apply Based on Its Conclusion that the
          Agreement Has the “Potential for Increased Efficiency”

        Lastly, the district court erred in refusing to apply the per se rule

  because, in the court’s view, defendants’ customer allocation agreement

  “contained efficiency-enhancing potential.” A135. Claimed efficiencies

  cannot be used to justify a per se unlawful agreement, and in any event,

  none exist here. And to the extent the district court concluded that the

  charged agreement was ancillary to a productive joint venture, that

  conclusion is factually baseless and legally unjustified.

        1. The district court’s reasoning “indicates a misunderstanding of

  the per se concept.” Maricopa, 457 U.S. at 351. The per se rule adopts a

  “categorical judgment[] with respect to certain business practices that

  have proved to be predominantly anticompetitive.” Nw. Wholesale

  Stationers, Inc., 472 U.S. at 289. Thus, when a restraint is within a

  category deemed per se unlawful, “no offsetting economic or efficiency

  justifications” can “salvag[e]” it. SCFC, 36 F.3d at 963. The rule

  “eliminates the need to study the reasonableness of an individual

  restraint” and thereby gives “clear guidance for certain conduct.”

  Leegin, 551 U.S. at 886; see also Maricopa, 457 U.S. at 344 (explaining

                                       38
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.992 Page 51 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 50



  that the Supreme Court adopted per se rules for “the sake of business

  certainty and litigation efficiency” by making clear that certain “kind[s]

  of restraint[s]” are categorically illegal).

           Thus, defendants’ claimed efficiencies cannot justify departure

  from the per se rule. “The per se rule would collapse if every claim of

  economies from restricting competition, however implausible, could be

  used to move a horizontal agreement not to compete from the per se to

  the Rule of Reason category.” Gen. Leaseways, Inc. v. Nat’l Truck

  Leasing Ass’n, 744 F.2d 588, 595 (7th Cir. 1984). While it is doubtful

  that this, or any other, per se unlawful agreement among competitors

  would pass muster under the rule of reason, see United States v. U.S.

  Gypsum Co., 438 U.S. 422, 476 (1978) (Stevens, J., concurring in part

  and dissenting in part), the per se rule prohibits courts from searching

  for such an agreement if it did exist. See Catalano, 446 U.S. at 649

  (“[T]he fact that a practice may turn out to be harmless in a particular

  set of circumstances will not prevent its being declared unlawful per

  se.”).

           In any event, the “age-old cry of ruinous competition” is no

  defense, Socony-Vacuum, 310 U.S. at 221, and what defendants

                                         39
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.993 Page 52 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 51



  mistakenly label “efficiencies” are nothing more than the avoidance of

  competition, see A183. For example, defendants claim that when two

  firms faced competition for a single estate, one firm could—absent the

  agreement—disclose enough information for the heir to circumvent both

  firms and work directly with the administrator for the estate without

  paying either conspirator. A182-A183. Defendants argue their

  agreement is “output-increasing” because it avoids this scenario. Id.

  But output is not increased; only the conspirators’ revenue. If the

  conspirators just gave away the fruits of their efforts, the heir would

  still collect, retaining any legal or other services he or she needed to

  collect.

        Similarly, defendants wrongly contend that their agreement has a

  “significant pro-competitive effect” because without it they would be

  forced to compete, would secure lower profits, and thus would be unable

  to research lower-value estates. A183-A184. But the Supreme Court

  has long held that “[t]he elimination of so-called competitive evils is no

  legal justification” for per se illegal conduct. Socony-Vacuum, 310 U.S.

  at 220. The Sherman Act rests on “[t]he assumption that competition is

  the best method of allocating resources in a free market[, which]

                                       40
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.994 Page 53 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 52



  recognizes that all elements of a bargain . . . are favorably affected by

  the free opportunity to select among alternative offers.” Nat’l Soc. of

  Prof’l Engineers v. United States, 435 U.S. 679, 695 (1978). This

  “statutory policy precludes inquiry into the question whether

  competition is good or bad.” Id. at 695. Defendants’ claims of efficiency

  ultimately boil down to concerns that competition will drive down their

  contingency fees. But low prices benefit consumers, and any “loss of

  profits to . . . competitors” that “result[s] only from continued

  competition” is “not of concern under the antitrust laws.” Cargill, Inc.

  v. Monfort of Colo., Inc., 479 U.S. 104, 115 (1986).

        2. The district court mistakenly relied on Polk Bros., Inc. v. Forest

  City Enters., Inc., 776 F.2d 185, 187-90 (7th Cir. 1985), in support of its

  claim that the “potential for increased efficiency supports application of

  the rule of reason instead of the per se standard.” A135. Polk Brothers

  involves application of the ancillary restraints doctrine, in which an

  otherwise per se unlawful agreement that is ancillary to a legitimate

  joint venture is analyzed under the rule of reason. That doctrine has no

  application here because the indictment charges a standalone customer

  allocation agreement.

                                       41
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.995 Page 54 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 53



        In Polk Brothers, a retailer of appliances and home furnishings

  and a retailer of building materials and lumber agreed to build a single

  building and parking lot for their two stores. 776 F.2d at 187. In

  connection with their agreement to build and maintain the facility

  jointly, the two retailers agreed not compete in each other’s core product

  lines. Id. The Seventh Circuit held that because the agreement not to

  compete was “an integral part” of productive cooperation to build the

  stores—the parties would not have cooperated without protection from

  competition from each other—the agreement should be evaluated under

  the rule of reason. Id. at 190. In doing so, the court distinguished such

  “ancillary” restraints that are “part of a larger endeavor whose success

  they promote,” from “naked” restraints that do “nothing but suppress

  competition.” Id. at 188-89. See also Rothery Storage & Van Co. v.

  Atlas Van Lines, Inc., 792 F.2d 210, 224 (D.C. Cir. 1986) (Bork, J.) (A

  customer allocation agreement is ancillary only if it is “subordinate and

  collateral to a separate, legitimate transaction” and reasonably

  necessary to make that separate transaction “more effective [or

  efficient] in accomplishing its purpose.”).




                                       42
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.996 Page 55 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 54



        The district court did not identify any legitimate collaboration to

  which the charged allocation agreement could have been ancillary, and

  defendants’ claim below that their allocation agreement enabled them

  to work together and “limit the expenditure of resources,” A182, is not

  credible; nor is it found in the indictment’s factual allegations. Most of

  the resources to identify and evaluate estates and to locate the heirs are

  spent before defendants and their co-conspirators contact the heirs,

  before they know they will be in competition with each other, and before

  the customer is allocated under the agreement. To the extent that

  defendants want to pool resources with their competitors to administer

  the estates after the heirs are signed, that can be done without

  eliminating competition.

        That is not to say that the defendants did not coordinate their

  efforts in any way. By definition, any conspiracy to eliminate

  competition will involve sufficient coordination between competitors to

  carry out the conspiracy. For example, in this case, the competitors

  needed to work together to develop a method for dividing the spoils of

  their conspiracy and then again when carrying out that portion of the

  agreement. A19. But parties to a per se unlawful conspiracy cannot

                                       43
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.997 Page 56 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 55



  avoid the per se rule by styling their conspiracy as a joint venture if the

  purpose and effect of that venture is to eliminate competition.13 Timken

  Roller Bearing Co. v. United States, 341 U.S. 593, 598 (1951) (“Nor do

  we find any support in reason or authority for the proposition that

  agreements between legally separate persons and companies to

  suppress competition among themselves and others can be justified by

  labeling the project a ‘joint venture.’ Perhaps every agreement and

  combination to restrain trade could be so labeled.”), overruled on other

  grounds by Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752

  (1984); Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d

  290, 336 (2d Cir. 2008) (Sotomayor, J., concurring).

           More fundamentally, the indictment does not charge an allocation

  agreement ancillary to some productive joint venture. Instead, the

  indictment charges a naked agreement to “suppress and eliminate




      13Relatedly, In re Sulfuric Acid Antitrust Litigation, 703 F.3d 1004,
  1013 (7th Cir. 2012), provides no basis for the district court’s departure
  from the per se rule, A135. That case involved a claim of price fixing
  lodged against a “legitimate” joint venture that “enabled substantial
  economies in transportation and marketing” and led to price decreases
  for customers. 703 F.3d at 1011-13. The indictment contains nothing to
  suggest that there was a legitimate joint venture.
                                       44
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.998 Page 57 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 56



  competition by agreeing to allocate customers of Heir Location Services

  sold in the United States.” A18. At trial, the jury will be asked to

  decide whether the evidence proves beyond a reasonable doubt that the

  charged agreement existed and that defendants knowingly joined it. If

  the jury finds instead that the evidence proves something else—e.g., an

  agreement to engage in a legitimate joint venture to which the

  assignment of heirs was subordinate and collateral—then the jury must

  acquit because that is not the conspiracy charged in the indictment. Cf.

  United States v. Green, 592 F.3d 1057, 1068-69 (9th Cir. 2010)

  (affirming conviction under per se rule because evidence “was sufficient

  to support the jury’s finding that [defendant] engaged in bid rigging,”

  rather than merely organizing “legitimate teaming agreements” as

  defendant claimed).

        Whether the evidence will prove the charged conspiracy goes to

  the ultimate merits. The district court may not supply its own answer

  to that question in response to a pre-trial motion. As this Court

  explained in United States v. Pope, Rule 12 does not permit a district

  court to decide in advance of trial questions that are relevant to guilt or

  innocence. 613 F.3d 1255, 1259 (10th Cir. 2010) (Gorsuch, J.) (citing

                                       45
  Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.999 Page 58 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 57



  Fed. R. Crim. P. 12(b)(2)). Pre-trial decisions going to the ultimate

  merits “disserve[] judicial economy” and “risk trespassing on territory

  reserved to the jury as the ultimate finder of fact.” Id. That risk is

  particularly acute where a pre-trial ruling is based on evidence outside

  the indictment. Id. Here, defendants in their motion made claims

  based on their “ongoing” data analysis and the documents submitted

  under seal purportedly showing the “efficiency-enhancing” potential of

  their customer allocation agreement. A163, A183-A186, A213-A217 &

  A226-A229, A260. To be sure, the district court stated that it “would

  reach the same result based solely on the conduct as it is described in

  the indictment,”14 A135, but the district court tellingly did not cite the

  indictment in support of its conclusion. In any event, the assertion is




      14The district court wrongly claimed that the government “never
  disputed” that the court could consider the written agreement attached
  to the defendants’ motion. A135. The government disputed the
  consideration of factual material at every turn: in its opposition to the
  original motion, A239 & A250, at oral argument, A56-A57 (“The
  government objects to any consideration of factual material outside of
  the indictment at this phase . . . including the guidelines agreement.”),
  and in its reconsideration motion, A97-A98. In any event, nothing in
  the written agreement indicates joint productive activity akin to the
  “larger endeavor” in Polk Brothers, let alone that the customer
  allocation was necessary to such an endeavor.
                                       46
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1000 Page 59 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 58



  belied by the indictment, which contains no statements supporting the

  district court’s conclusion.

        In sum, the indictment charges that defendants conspired to

  eliminate competition by allocating customers—conduct that this Court

  and the Supreme Court have held is per se unlawful. The government

  should be permitted to proceed to trial on that charge.

      D. Section 3731 Provides Jurisdiction to Review the Rule of
         Reason Order, and If It Does Not, this Court Should Issue
         a Writ of Mandamus Correcting the Order’s Profound
         Departure from Governing Law

            1. The District Court’s Rule of Reason Order Is an
               Effective Dismissal Appealable Under Section 3731

        This Court has appellate jurisdiction over the Rule of Reason

  Order under 18 U.S.C. § 3731 because that Order effectively dismissed

  the indictment. In relevant part, Section 3731 authorizes the

  government in a criminal case to appeal “a decision, judgment, or order

  of a district court dismissing an indictment . . . as to any one or more

  counts, or any part thereof” except “where the double jeopardy clause of

  the United States Constitution prohibits further prosecution.” Id.

  Congress specified that this provision “shall be liberally construed to

  effectuate its purposes,” id., and the Supreme Court has repeatedly said

                                       47
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1001 Page 60 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 59



  that Section 3731 reflects Congress’s intent “to remove all statutory

  barriers to Government appeals and to allow appeals whenever the

  Constitution would permit.” United States v. Wilson, 420 U.S. 332, 337

  (1975); see United States v. Scott, 437 U.S. 82, 84-87 (1978); United

  States v. Martin Linen Supply Co., 430 U.S. 564, 568 (1977). Thus,

  “government appeals are not restricted to the specific categories set

  forth in 18 U.S.C. § 3731.” United States v. Prescon Corp., 695 F.2d

  1236, 1241 (10th Cir. 1982).

        This Court has recognized that an order is appealable under

  Section 3731 if it is “tantamount to” a dismissal of an indictment or one

  or more counts, even if it does “not formally ‘dismiss’ an indictment or

  happen to be labeled that way.” United States v. Bergman, 746 F.3d

  1128, 1131 (10th Cir. 2014); see also United States v. Williams, 449 F.3d

  635, 643 (5th Cir. 2006) (explaining that a “district court judge cannot

  circumvent the government’s right to appeal under § 3731 by taking

  action that has the effect of a dismissal yet never actually entering a

  ‘decision, judgment, or order.’”). Under this test, jurisdiction is assessed

  by “examin[ing] the consequences of the ruling by the district court,

  unbounded by the label given it.” Id.

                                       48
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1002 Page 61 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 60



           The government brought this case solely under the per se rule.15

  In this case (and all Sherman Act cases for the past several decades),

  the government has exercised its prosecutorial discretion to limit

  criminal antitrust prosecutions to conduct that clearly violates the per

  se rule.16 This sound policy exists to provide “clear, predictable

  boundaries for business” and businesspeople between conduct that is

  potentially subject to the severe sanctions that accompany criminal

  conviction and conduct that is subject only to civil equitable relief.17

           There can be no dispute that a plaintiff can bring a Sherman Act

  case under the per se rule and elect not to pursue a claim under the rule

  of reason. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 317

  (3d Cir. 2010). And the decision of “what charge to file or bring before a



      15The government disavowed any rule of reason theory before the
  district court. A249 (informing the district court that the government
  has “long eschewed prosecuting conduct subject to the rule of reason,
  and it has no interest in doing so here”).
      16U.S. Dep’t of Justice, Antitrust Div., Antitrust Division Manual, at
  III-12 (5th ed. 2017), available at https://www.justice.gov/atr/file/
  761166/download.
       Thomas O. Barnett, Assistant Attorney Gen., Antitrust Div., U.S.
      17

  Dep’t of Justice, Criminal Enforcement of Antitrust Laws: The U.S.
  Model (Sept. 25, 2006), available at https://www.justice.gov/atr/
  speech/criminal-enforcement-antitrust-laws-us-model.
                                        49
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1003 Page 62 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 61



  grand jury, generally rests entirely in [the prosecutor’s] discretion.”

  United States v. Armstrong, 517 U.S. 456, 464 (1996). Thus, the clear

  and immediate consequence of the district court’s decision to bar the

  government from proceeding on a per se theory is that the indictment is

  effectively dismissed (not, as the district court thought, that the

  government must instead proceed under a previously disavowed

  theory). Cf. Ins. Brokerage Antitrust Litig., 618 F.3d at 317 (noting that

  where plaintiff pleads conduct not governed by the rule of reason and

  fails to plead facts necessary to state a claim under the rule of reason,

  the claim will be dismissed); Polk Bros., 776 F.2d at 191.

           Even if the government could or would proceed on a rule of reason

  theory, the per se rule provides a discrete theory of liability, and a pre-

  trial order that precludes the government from arguing a discrete

  theory of liability is tantamount to a dismissal, thus making it

  appealable under Section 3731. See United States v. Bloom, 149 F.3d

  649, 654 (7th Cir. 1998), abrogated on other grounds, Skilling v. United

  States, 561 U.S. 358 (2010);18 see also United States v. Levasseur, 846


      18In United States v. Bloom, the government charged a single
  fraudulent scheme to deprive the victim city of “revenues” and “honest
  services.” 149 F.3d at 651. When the district court dismissed the count
                                     50
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1004 Page 63 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 62



  F.2d 786, 790 (1st Cir. 1988); United States v. Oakar, 111 F.3d 146, 150

  (D.C. Cir. 1997).

        The fact that the district court did not “formally ‘dismiss’” the

  indictment does not render its order any less of a dismissal under

  Section 3731. Bergman, 746 F.3d at 1131; Williams, 449 F.3d at 643.

  When its clear implication is understood, it is apparent the Rule of

  Reason Order dismissed the indictment in its entirety, and the district

  court simply failed to recognize the consequence of its decision.

  Bergman, 746 F.3d at 1131. At a minimum, the Rule of Reason Order

  dismissed a discrete theory of liability, and such a decision is

  appealable under Section 3731, as well. Levasseur, 846 F.2d at 790;

  Bloom, 149 F.3d at 653-54.




  to the extent it was based on deprivation of honest services, the Seventh
  Circuit took jurisdiction over the appeal, because the honest-services
  theory provided a “discrete basis for the imposition of criminal liability.”
  Id. at 654. Like the order in Bloom, the district court’s Rule of Reason
  Order bars the government from proceeding on a “discrete basis for
  liability.”
                                       51
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1005 Page 64 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 63



      2. Alternatively, the All Writs Act Provides this Court
         Authority to Issue a Writ of Mandamus Correcting the
         Lower Court’s Departure from Well-Established Law

           If this Court concludes that Section 3731 does not provide

  appellate jurisdiction over the Rule of Reason Order, the United States

  respectfully requests that the Court construe the pertinent parts of this

  brief as a petition for a writ of mandamus and issue the writ under the

  authority provided by the All Writs Act, 28 U.S.C. § 1651.19 The writ

  should direct the district court to recognize that the charged customer

  allocation agreement, if proved at trial, is subject to the per se rule, and


      19In relevant part, Section 1651(a) provides that “all courts
  established by Act of Congress may issue all writs necessary or
  appropriate in aid of their respective jurisdictions and agreeable to the
  usages and principles of law.” Concurrent with the filing of this brief in
  this Court, the government is providing a copy to the district court in
  compliance with Fed. R. App. P. 21(a)(1). Courts of appeals routinely
  entertain requests to construe opening briefs as mandamus petitions in
  the event that Section 3731 does not provide jurisdiction for appeal.
  See, e.g., United States v. Farnsworth, 456 F.3d 394, 396 (3d Cir. 2006);
  United States v. Cote, 51 F.3d 178, 180-81 & n.1 (9th Cir. 1995); In re
  United States, 900 F.2d 800, 802-03 (5th Cir. 1990); United States v.
  Kane, 646 F.2d 4, 5 (1st Cir. 1981); United States v. Hetrick, 644 F.2d
  752 (9th Cir. 1980); see also, e.g., Brief for Appellant United States of
  America, United States v. Farnsworth, 456 F.3d 394 (No. 06-1425), 2006
  WL 6221237 (raising Section 3731 jurisdiction and mandamus together
  as alternatives in the opening brief); Brief for the United States at 6-11,
  United States v. Cote, 51 F.3d 178 (No. 93-30411), 1994 WL 16122500,
  at *6-11 (same).
                                        52
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1006 Page 65 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 64



  further direct the district court to conduct all future proceedings

  consistent with that understanding. The issue is so fundamental, the

  error so glaring, and the opportunity for review so elusive that an

  uncommon remedy is, under these circumstances, both warranted and

  necessary.

           To be sure, a writ of mandamus “is to be invoked only in

  extraordinary circumstances,” In re Cooper Tire & Rubber Co., 568 F.3d

  1180, 1186 (10th Cir. 2009), such as “‘when the trial court has so clearly

  and indisputably abused its discretion as to compel prompt intervention

  by the appellate court,’” In re United States, 397 F.3d 274, 282 (5th Cir.

  2005) (per curiam) (quoting In re Dresser Indus., Inc., 972 F.2d 540, 543

  (5th Cir. 1992)).20 The Supreme Court has identified three criteria for




      20The Court in United States v. McVeigh concluded that Section
  3731 did not authorize an appeal from a pre-trial witness sequestration
  order and declined to exercise its mandamus authority, observing that
  it “may not be used to circumvent the policies effectuated by the
  restrictive provisions of § 3731.” 106 F.3d 325, 333 (10th Cir. 1997) (per
  curiam). The Court, however, repeatedly emphasized in McVeigh that
  it did not “categorically rule out the possibility of mandamus relief”
  even in the context of “procedural orders.” Id. at 328, 333. And, in fact,
  the Court has cited McVeigh in support of granting mandamus directed
  at a substantive ruling in circumstances like those here. See infra pp.
  54.
                                        53
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1007 Page 66 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 65



  issuing the writ: 1) “the party seeking issuance of the writ [has] no

  other adequate means to attain the relief he desires”; 2) the petitioner’s

  “right to issuance of the writ is clear and indisputable”; and 3) “the

  issuing court, in the exercise of its discretion,” is “satisfied that the writ

  is appropriate under the circumstances.” Cheney v. U.S. Dist. Court for

  D.C., 542 U.S. 367, 380-81 (2004). All are met here.

           First, if the Court concludes that Section 3731 does not apply, the

  United States has no other means to obtain relief. The order will

  “significantly influence how the case is tried” by expanding the

  government’s burden beyond what the law requires, permitting

  evidence and argument on defenses the law forbids, and instructing the

  jury on a rule that does not apply. In re United States, 578 F.3d 1195,

  1199 (10th Cir. 2009) (unpublished).21 And yet, if Section 3731 is

  inapplicable, the government has no avenue of relief other than

  mandamus. Id. (citing McVeigh, 106 F.3d at 330; United States v.




       This Court’s order granting a writ of mandamus in In re United
      21

  States was unpublished, but it nevertheless appears in the Federal
  Reporter as an appendix to an opinion dissenting from it. For the
  Court’s convenience, this brief cites the order as it appears in the
  Federal Reporter.
                                         54
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1008 Page 67 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 66



  Wexler, 31 F.3d 117, 128 (3d Cir. 1994); In re United States, 397 F.3d

  274 (5th Cir. 2005)). The government sought reconsideration in the

  district court, but reconsideration was denied. See Wexler, 31 F.3d at

  128. If the defendant were acquitted under the rule of reason, the

  Double Jeopardy Clause would bar a government appeal; and if the

  defendant were found guilty under the rule of reason, the government

  would have no basis for appeal. See In re United States, 578 F.3d at

  1199; In re United States, 397 F.3d at 283. Moreover, the ruling will

  effectively foreclose any trial whatsoever. The government has already

  renounced any intention of trying the case under a rule of reason

  theory, so the district court’s ruling is the case’s practical terminus.

  Thus, if Section 3731 does not apply, mandamus is the only route to

  correcting a grave error about the law governing this case.

        Second, there is a “clear and indisputable” reason for this Court to

  intervene because the district court’s Rule of Reason Order

  transparently contravenes multiple binding and longstanding

  precedents from this Circuit and the Supreme Court, see supra Part III.

  See United States v. Higdon, 638 F.3d 233, 245-47 (3d Cir. 2011)

  (issuing the writ because the lower “court’s insistence on giving an

                                       55
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1009 Page 68 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 67



  improper jury charge constitutes ‘clear and indisputable’ error”)

  (quoting Cheney, 542 U.S. at 381). Disregarding controlling precedents

  and invading the prerogatives of the prosecution by choosing the theory

  of the case for them is why the order “represents [not just] clear legal

  error [but] also . . . a clear abuse of discretion.” In re United States, 397

  F.3d at 285.

        Third, issuing the writ is appropriate to prevent the district court

  from adjudicating this criminal case based on a fundamental and clear

  misunderstanding of governing law. See In re United States, 578 F.3d

  at 1199-200 (issuing writ to prevent jury instruction on an

  impermissible defense); United States v. Higdon, 638 F.3d at 245-47

  (issuing writ to ensure proper jury instruction on elements of an

  offense); Wexler, 31 F.3d at 121, 128 (issuing writ correcting erroneous

  jury instruction on “genuine indebtedness” which government claimed

  made certain criminal tax cases more difficult to prosecute and

  rendered it unable to proceed to trial).

        As the court in Wexler explained, “the adoption of a clearly

  erroneous jury instruction that entails a high probability of failure of a

  prosecution—a failure the government could not then seek to remedy by

                                       56
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1010 Page 69 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 68



  appeal or otherwise—constitutes the kind of extraordinary situation in

  which we are empowered to issue the writ of mandamus.” 31 F.3d at

  128. Here, not only is the entire architecture of the jury charge at issue,

  but so are innumerable evidentiary and other considerations that would

  not only significantly impact a trial, but also would likely scuttle the

  entire prosecution.

      Accordingly, if Section 3731 does not provide jurisdiction for this

  appeal, then it is entirely appropriate, indeed essential, for this Court to

  use its mandamus authority to remedy this extraordinary situation and

  permit this case to proceed under the clear and controlling law of this

  Court and the Supreme Court.




                                       57
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1011 Page 70 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 69



                               CONCLUSION

        This Court should reverse the order that the indictment is barred

  by the statute of limitations; reverse the order that the case is subject to

  the rule of reason or, alternatively, issue a writ of mandamus directing

  the district court to apply the per se rule; and remand for trial.




                                       58
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1012 Page 71 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 70



               STATEMENT REGARDING ORAL ARGUMENT

          This case presents issues that could have significant implications

  for the criminal enforcement of federal antitrust law, and oral argument

  would materially assist the Court in resolving those issues. For these

  reasons, the government respectfully requests oral argument in this

  case.


   Respectfully submitted.               s/ Jonathan Lasken


                                      MAKAN DELRAHIM
                                        Assistant Attorney General

                                      ANDREW C. FINCH
                                        Principal Deputy Assistant Attorney General

                                      MARVIN N. PRICE, JR.
                                        Acting Deputy Assistant Attorney General

 KALINA M. TULLEY                     KRISTEN C. LIMARZI
 ROBERT M. JACOBS                     JAMES J. FREDRICKS
 RUBEN MARTINEZ, JR.                  ADAM D. CHANDLER
 MOLLY A. KELLEY                      JONATHAN H. LASKEN
   Attorneys                            Attorneys

   U.S. Department of Justice           U.S. Department of Justice
   Antitrust Division                   Antitrust Division
                                        950 Pennsylvania Avenue, NW
                                        Room 3224
                                        Washington, DC 20530-0001
                                        202-353-6638

  January 3, 2018

                                       59
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1013 Page 72 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 71



                     CERTIFICATE OF COMPLIANCE

      1. This brief complies with the type-volume limitation of Federal

  Rule of Appellate Procedure 32(a)(7)(B) because it contains 11,822

  words, excluding the parts of the brief exempted by Federal Rule of

  Appellate Procedure 32(a)(7)(B)(iii).

      2. This brief complies with the typeface requirements of Federal

  Rule of Appellate Procedure 32(a)(5) and the type-style requirements of

  Federal Rule of Appellate Procedure 32(a)(6) because this brief has been

  prepared in a proportionally spaced typeface using Microsoft Office

  Word 2013 with 14-point New Century Schoolbook font.

   January 3, 2018                        s/ Jonathan Lasken
                                          Attorney for the
                                          United States of America




                                       60
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1014 Page 73 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 72



      CERTIFICATE OF DIGITAL SUBMISSION AND PRIVACY
                       REDACTIONS

        I hereby certify that with respect to the foregoing:

        (1) all required privacy redactions have been made;

        (2) that the ECF submission is an exact copy of the hard copies of

  this document that are to be filed with the court;

        (3) the digital submission has been scanned for viruses with

  Symantec Endpoint Protection Version 12.1.6 build 7004

  (12.1.7004.6500) with current protection definitions, dated January 2,

  2018 r19, and according to the program is free of viruses.

        I certify that the information on this form is true and correct to

  the best of my knowledge and belief formed after a reasonable inquiry.

   January 3, 2018                       s/ Jonathan Lasken
                                         Attorney for the
                                         United States of America




                                       61
 Case 2:16-cr-00403-DS Document 110-2 Filed 12/14/18 PageID.1015 Page 74 of 140
Appellate Case: 17-4148 Document: 01019924686 Date Filed: 01/03/2018 Page: 73



                       CERTIFICATE OF SERVICE

        I, Jonathan Lasken, hereby certify that on January 3, 2018, I

  electronically filed the foregoing Opening Brief for the United States of

  America (Corrected) with the Clerk of the Court of the United States

  Court of Appeals for the Tenth Circuit by using the CM/ECF System.

        I certify that all participants in the case are registered CM/ECF

  users and that service will be accomplished by the CM/ECF system.

   January 3, 2018                       s/ Jonathan Lasken
                                         Attorney for the
                                         United States of America




                                       62
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9612/14/18   PageID.1016
                                                Filed 08/28/17 Page 1 Page
                                                                      of 4 75 of 140
Appellate Case: 17-4148 Document: 01019924687 Date Filed: 01/03/2018 Page: 1




                           IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                               Case No. 2:16-cr-00403-DS

                         Plaintiff,                       ORDER ON DEFENSE MOTION
                                                          REGARDING APPLICATION OF RULE
         vs.                                              OF REASON

  KEMP & ASSOCIATES, INC. AND                             U.S. District Court Judge David Sam
  DANIEL J. MANNIX                                        Magistrate Judge Brooke C. Wells

                         Defendants.


         WHEREAS, on August 17, 2016, the defendants were charged by way of Indictment with

  one count of violating the Sherman Act, 15 U.S.C. § 1;

         WHEREAS, the defendants moved on March 31, 2017 for an order that this case be

  subject to the rule of reason for purposes of assessing the legality of the charged conduct under

  the Sherman Act; 1

         WHEREAS, the government submitted its opposition to the motion on April 28, 2017;

         WHEREAS, the defendants submitted their reply on May 12, 2017;

         WHEREAS, the Court heard oral argument on the motion on June 21, 2017, at the

  conclusion of which the Court ruled orally this case is subject to the rule of reason,

         The Court hereby makings the following findings:

         1.      In Sherman Act cases, the rule of reason presumptively applies. See Texaco Inc. v.


  1
    The defendants’ motion further requested an order that the Indictment be dismissed because a
  rule of reason prosecution does not meet constitutional vagueness standards or, in the alternative,
  because the statute of limitations bars this prosecution. The Court has not yet ruled on those
  issues, and they are not addressed in this Order.
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9612/14/18   PageID.1017
                                                Filed 08/28/17 Page 2 Page
                                                                      of 4 76 of 140
Appellate Case: 17-4148 Document: 01019924687 Date Filed: 01/03/2018 Page: 2


  Dagher, 547 U.S. 1, 5 (2006). Per se liability applies only where the practice fits a per se

  category established by prior precedent, or on its face appears to be one that would always

  restrict competition and decrease output. See Cayman Exploration Corp. v. Utd. Gas Pipe Line

  Co., 873 F.2d 1357, 1360 (10th Cir. 1989); see also Dagher, 547 U.S. at 5. “The per se rule’s

  conclusive presumption that the restraint is unreasonable should not be applied to a challenged

  practice until ‘experience with a particular kind of restraint enables the Court to predict with

  confidence that the rule of reason will condemn it.’” Cayman Exploration, 873 F.2d at 1360

  (quoting Arizona v. Maricopa Cnty. Med. Soc’y, 457 U.S. 332, 344 (1982)).

         2.      In the Indictment, the government characterizes the defendants’ conduct as

  customer allocation, Dkt. 1 ¶¶ 9-10, which has previously been recognized in certain

  circumstances as a per se violation, including by the Tenth Circuit, see United States v. Suntar

  Roofing, Inc., 897 F.2d 469, 472 (10th Cir. 1990). The Court may not rely on labels applied by

  the government, however, and must instead analyze the substance of the allegations to determine

  whether the challenged conduct constitutes customer allocation in a form that has been treated by

  the courts as a per se violation. See Cayman Exploration, 873 F.2d at 1360; see also Procaps

  S.A. v. Patheon, Inc., 845 F.3d 1072, 1083-84 (11th Cir. 2016); In re Wholesale Grocery Prods.

  Antitrust Litig., 752 F.3d 728 (8th Cir. 2014); In re Sulfuric Acid, 703 F.2d 1004 (7th Cir. 2012);

  California ex rel. Harris v. Safeway, Inc., 651 F.3d 1118, 1137 (9th Cir. 2011) (en banc); Polk

  Bros. Inc. v. Forest City Enters., 776 F.2d 185, 187-90 (7th Cir. 1985).

         3.      The main forms of customer allocation recognized by prior precedent are

  geographic and existing-customer allocations. But the agreement charged in the Indictment (set

  forth in a written agreement titled the “Guidelines”) 2 does not resemble either of those, and in

  2
   The written agreement, called the “Guidelines,” documenting the charged conduct was
  submitted by the defendants’ with their motion. The Court may properly consider that document


                                               Page 2 of 4
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9612/14/18   PageID.1018
                                                Filed 08/28/17 Page 3 Page
                                                                      of 4 77 of 140
Appellate Case: 17-4148 Document: 01019924687 Date Filed: 01/03/2018 Page: 3


  particular it does not resemble the existing-customer allocation at issue in Suntar Roofing.

  Among other things, the Guidelines were structured in an unusual way, affected a small number

  of estates, and occurred in a relatively obscure industry (heir location services) with an unusual

  manner of operation. The government has not identified, and the Court is not aware of, any case

  addressing the particular kind of restraint at issue here, or otherwise closely resembling this one.

  See Cayman Exploration, 873 F.2d at 1360; Procaps, 845 F.3d at 1084. The Court therefore

  cannot predict with any confidence, and does not believe, that the Guidelines operated as a

  classic customer allocation. See In re Se. Milk Antitrust Litig., 739 F.3d 262, 273 (6th Cir. 2014).

         4.      Indeed, unlike other customer allocations, the Guidelines on their face would not

  necessarily restrict competition or decrease output, but instead contained efficiency-enhancing

  potential. The Guidelines applied only where two firms had already invested significant

  resources investigating the same estate. The Guidelines provided for the firms to integrate their

  efforts going forward, specifically in administering the probate process of the estate, which

  needed to be done only once. The potential for increased efficiency supports application of the

  rule of reason instead of the per se standard. See Sulfuric Acid, 703 F.3d at 1013; Polk Bros., 776

  F.2d at 187-90.




  at this stage because it forms the basis of the government’s allegations, see, e.g., Borde v. Bd. of
  Comm’rs, 514 F. App’x 795, 799 (10th Cir. 2013), and because the government never disputed
  as much, see United States v. Hall, 20 F.3d 1084, 1087 (10th Cir. 1994); United States v. Brown,
  925 F.2d 1301 (10th Cir. 1991). Nevertheless, the Court can and would reach the same result
  based solely on the conduct as it is described in the Indictment.



                                               Page 3 of 4
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9612/14/18   PageID.1019
                                                Filed 08/28/17 Page 4 Page
                                                                      of 4 78 of 140
Appellate Case: 17-4148 Document: 01019924687 Date Filed: 01/03/2018 Page: 4


         Based on the foregoing findings, it is hereby ORDERED that this case is subject to the

  rule of reason for purposes of determining whether the conduct charged in the Indictment

  violates the Sherman Act.



         Dated this 28th day of August, 2017.



                                                      BY THE COURT:


                                                      __________________________________
                                                      Judge David Sam
                                                      United States District Court Judge




                                             Page 4 of 4
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1020
                                                Filed 08/28/17 Page 1 Page
                                                                      of 7 79 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 1


           THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION

  ****************************************************

  UNITED STATES OF AMERICA,    )  Case No. 2:16CR403 DS
                               )
                               )
             vs.               )  MEMORANDUM DECISION
                               )        AND ORDER
  KEMP & ASSOCIATES, INC. AND  )
  DANIEL J. MANNIX             )
                               )
                   Defendants. )
                               )
  ****************************************************



                                          I. INTRODUCTION



         The Defendants in this case, Kemp & Associates, Inc. and its vice-president and part

  owner Daniel J. Mannix, were indicted on August 17, 2016 on a single-count conspiracy to

  violate the Sherman Act, 15 U.S.C. § 1, by engaging in customer allocation pursuant to a

  detailed, written agreement that was not concealed and that terminated in 2008. The agreement

  at issue is a set of guidelines which governed the joint activity between Defendants and Blake

  and Blake (“the Guidelines”). Defendants filed a Motion for Order that the Case be Subject to

  the Rule of Reason and to Dismiss the Indictment on March 31, 2017. The parties appeared

  before the Court on June 21, 2017 for oral arguments on Defendants’ Motion for Order that the

  Case be Subject to the Rule of Reason and to Dismiss the Indictment. The Court found that the

  rule of reason governs this case and directed the Defendants to file a proposed order in

  accordance with the Court’s ruling. The Court did not rule on the statute of limitations issue.
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1021
                                                Filed 08/28/17 Page 2 Page
                                                                      of 7 80 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 2


  The defendants submitted a proposed order for the Court’s signature on June 30, 2017. The

  government filed a Motion to Reconsider Oral Ruling, Objection to Defendants’ Proposed Order

  and Request for a Ruling On Defendants’ Motion to Dismiss on July 14, 2017 alleging that the

  Court’s holding applying the rule of reason to the charged agreement is clear error. Both parties

  are also requesting that the Court rule on the statute of limitations issue which Defendants raised

  in their Motion.

                                            II. ANALYSIS



         A. Reconsideration

         The government is requesting that the Court reconsider its ruling made after oral

  argument on June 21, 2017. Because the government offers no facts or law which would

  suggest to the court that its earlier decision was erroneous, the motion to reconsider is denied and

  the Court affirms its ruling based on reasoning given at the hearing on June 21st and in its

  ORDER ON DEFENSE MOTION REGARDING APPLICATION OF RULE OF REASON.

         B. Statute of Limitations

         Both parties are requesting that the Court issue a ruling on the statute of limitations issue

  raised in Defendants’ Motion to Dismiss dated March 31, 2017. Defendants are asking that the

  Court dismiss the Indictment because it is time-barred. Statutes of limitation provide protections

  to a defendant’s right to a fair trial as over time it becomes difficult or impossible for defendants

  and prosecutors to present a complete and fair trial when evidence may become available or

  recollections fail. Additionally, limitations exist to ensure the government does not unreasonably

  delay in bringing a case.


                                                    2
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1022
                                                Filed 08/28/17 Page 3 Page
                                                                      of 7 81 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 3


          “[T]he applicable statute of limitation…is…the primary guarantee against bringing

  overly stale criminal charges.” United States v. Marion, 404 U.S. 307, 322 (1971) (citing United

  States v. Ewell, 383 U.S. 116, 122 (1966)). “Such statutes represent legislative assessments of

  relative interests of the State and the defendant in administering and receiving justice; they ‘are

  made for the repose of society and the protection of those who may (during the limitation) . . .

  have lost their means of defence.’” Id. (citing Pub. Schs v. Walker, 76 U.S. 282, 288 (1870)).

  Given the fundamental protections they provide, “criminal statutes of limitation are to be

  ‘liberally interpreted in favor of repose.’” United States v. Habig, 390 U.S. 222, 227 (1968)

  (quoting United States v. Scharton, 285 U.S. 518, 522 (1932)).

          The Indictment in this case alleges a single conspiracy to violate Section One of the

  Sherman Act in that the Defendants entered into a conspiracy with Richard A. Blake Jr. and

  others “to suppress and eliminate competition by agreeing to allocate customers of the Heir

  Location Services sold in the United States.” Indictment ¶ 9. The Indictment makes plain that

  the conspiracy charged is the allocation of customers between two competitors, Kemp &

  Associates and Blake & Blake and states that “the substantial terms of [the conspiracy] were to

  allocate customers of Heir Location Services sold in the United States.” Indictment ¶ 10.

          The limitations period for a conspiracy to violate the antitrust laws is five years. 18

  U.S.C. § 3282(a). The Guidelines agreement between Kemp & Associates and Blake and Blake

  ended in July 2008. After that time, no additional estates became subject to the Guidelines and

  there was no further allegedly wrongful allocation of customers. Thus, the alleged conduct in

  furtherance of the criminal purpose of the conspiracy ended more than eight years before the

  filing of the Indictment in this case.


                                                    3
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1023
                                                Filed 08/28/17 Page 4 Page
                                                                      of 7 82 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 4


         As to whether the statute of limitations bars prosecution in this case, “the crucial question

  . . . is the scope of the conspiratorial agreement, for it is that which determines both the duration

  of the conspiracy, and whether the act relied on as an overt act may properly be regarded as in

  furtherance of the conspiracy.” Grunewald v. United States, 353 U.S. 391, 397 (1957). The

  Court is bound by the language of the Indictment when determining the scope of the alleged

  conspiracy. See United States v. Qayyum, 451 F.3d 1214, 1218-19 (10th Cir. 2006). The scope

  of the alleged conspiracy as defined in the indictment is “to suppress and eliminate competition

  by agreeing to allocate customers of Heir Location Services sold in the United States.” It then

  follows that any conspiratorial agreement ceased to exist once the allocation of customers

  through the Guidelines ceased. Once the firms agreed to end the Guidelines, only routine,

  administrative consequences of a concluded allocation agreement remained, and nothing more

  was done with respect to that estate that served the purpose of “suppressing” or “eliminating”

  competition between the two.

         In regard to a conspiracy to violate the Sherman Act, it exists only for so long as its

  members continue to commit acts in furtherance of the agreement that tend to suppress or

  restrain competition. United States v. Inryco, 642 F.2d 290, 293 (9th Cir. 1981) (“While a

  Sherman Act conspiracy is technically ripe when the agreement to restrain competition is

  formed, it remains actionable until its purpose has been achieved or abandoned and the statute of

  limitations does not run so long as the co-conspirators engage in overt acts designed to

  accomplish its objectives.”). Here, the purpose of the alleged conspiracy had been abandoned in

  July 2008 when the Guidelines were terminated and all that remained were administrative issues

  related to resolving the estates and payments resulting therefrom.


                                                    4
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1024
                                                Filed 08/28/17 Page 5 Page
                                                                      of 7 83 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 5


         The government argues that another object of the conspiracy was economic enrichment

  and that the receipt or distribution of any proceeds from the administration of estates that were

  subject to the Guidelines, represents conduct in furtherance of the conspiracy and makes the

  charge timely. However, this theory confuses the results of a conspiracy with actual conduct in

  furtherance of it. A conspiracy’s statute of limitations should not be extended ‘indefinitely

  beyond the period when the unique threats to society posed by a conspiracy are present.” United

  States v. Doherty, 867 F.2d 47, 62 (1st Cir. 1989). Here the “unique threat” identified in the

  indictment is the alleged customer allocation underlying the only charge in the case and that

  threat ended with the termination of the Guidelines in July 2008. Therefore, this case can be

  distinguished from cases cited by the government such as United States v. Morgan, 748 F.3d

  1024 (10th Cir. 2014) and United States v. Evans & Associates Construction Co., 839 F.2d 656

  (10th Cir. 1988).

         In Evans, the “Sherman Act violation was ‘accomplished both by the submission of

  noncompetititve bids and by the request for and receipt of payments at anti-competitive levels.’”

  Id. at 661. The Morgan case was a kidnapping and robbery case where the evidence showed that

  “the central purpose of [the] kidnapping and robbing [] was to obtain money and divide it among

  the co-conspirators,” and statements regarding the distribution of proceeds “were made in the

  course of and in furtherance of the conspiracy.” 748 F.3d at 1036-37. These cases are

  distinguishable in that the evidence in Evans and Morgan shows that the central purpose of the

  conspiracy was to obtain wrongful proceeds or money.

         While the Indictment here mentions the payment of proceeds, Ind. ¶¶ 11 (h), (i), the

  central purpose of the conspiracy charged was not “economic enrichment.” Administering


                                                   5
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1025
                                                Filed 08/28/17 Page 6 Page
                                                                      of 7 84 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 6


  estates bore no relation to customer allocation - the threat claimed to be the purpose of the

  conspiracy. Additionally, the government has identified 269 allegedly affected estates, the

  administration of which consisted of a series of ordinary, non-criminal events that could last

  many years. In contrast, Evans involved the bid for one contract which was bid, granted,

  completed and fully paid within the two years. See Evans, 839 F.2d at 657, 660-61.

         The alleged conspiracy here was to allocate heirs, and the Guidelines were terminated by

  Mannix in July 2008. After termination of the Guidelines, certain administration work, including

  the recovery of monies for heirs and the payment of the firms themselves, continued into the

  five-year period prior to the Indictment. Because of the length of time it may take to complete

  full administration of an estate, the theory that this extends the conspiracy into the statute of

  limitations period would create a significant arbitrariness regarding the length of the limitations

  period. This period could change based on factors unique to each estate such as number of heirs,

  the jurisdiction of the estate, the speed the lawyers handle the matter, and others. This

  arbitrariness is not consistent with the very reasons limitations periods exist in criminal cases.

  Therefore, this court finds that the conspiracy ended with the termination of the Guidelines in

  July 2008 and the case is dismissed.




                                                    6
 Case 2:16-cr-00403-DS   Document 110-2
           Case 2:16-cr-00403-DS        Filed
                                  Document  9712/14/18   PageID.1026
                                                Filed 08/28/17 Page 7 Page
                                                                      of 7 85 of 140
Appellate Case: 17-4148 Document: 01019924688 Date Filed: 01/03/2018 Page: 7


                                       III. CONCLUSION

          For the foregoing reasons Defendants Motion for Order that the Case be Subject to the

  Rule of Reason and to Dismiss the Indictment is granted and the case is dismissed as barred by

  the statute of limitations.



          SO ORDERED.



          DATED this       28th    day of    August      , 2017   .



                                                      BY THE COURT:




                                              _____________________________

                                                      DAVID SAM
                                                      SENIOR JUDGE
                                                      U.S. DISTRICT COURT




                                                  7
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1027
                                               Filed 06/29/17        Page
                                                              Page 1 of 55 86 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 1

                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


       In re:                          )
                                       )
       UNITED STATES OF                )
       AMERICA,                        )
                                       )
                  Plaintiff,           )
                                       )
       vs.                             )    Case No. 2:16-CR-403DS
                                       )
       KEMP & ASSOCIATES, INC.         )
       AND DANIEL J. MANNIX,           )
                                       )
                  Defendants.          )
                                       )
       ________________________        )




                             BEFORE THE HONORABLE DAVID SAM

                                        June 21, 2017


                                      Motions Hearing




                         Laura W. Robinson, RPR, FCRR, CSR, CP
                                 351 South West Temple
                                 8.430 U.S. Courthouse
                              Salt Lake City, Utah 84101
                                    (801)328-4800

                                                                                       1
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1028
                                               Filed 06/29/17        Page
                                                              Page 2 of 55 87 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 2

           Appearances of Counsel:

           For the Plaintiff:              Molly Anne Kelley
                                           Kalina M. Tulley
                                           Robert Jacobs
                                           Ruben Martinez, Jr.
                                           Attorneys at Law
                                           US Department of Justice
                                           Antitrust Division
                                           209 S. LaSalle Street Suite 600
                                           Chicago, Illinois 60604

                                           Jacob J. Strain
                                           Attorney at Law
                                           U.S. Attorney's Office
                                           111 South Main Street
                                           Suite 1800
                                           Salt Lake City, Utah 84111

           For Kemp & Associates:          James A. Mitchell
                                           Attorney at Law
                                           Ballard Spahr LLP
                                           919 Third Avenue
                                           New York, New York      10022

                                           Jason D. Boren
                                           Attorney at Law
                                           Ballard Spahr, LLP (UT)
                                           201 South Main Street
                                           Suite 800
                                           Salt Lake City, Utah 84111

                                           Michael J. Grudberg
                                           Attorney at Law
                                           Tarter Krinsky & Drogin LLP
                                           1350 Broadway
                                           New York, New York 10018


           For Daniel J. Mannix:           Robert F. Albert
                                           Devin M. Cain
                                           Attorneys at Law
                                           Morvillo Abramowith Grand Iason
                                           & Anello PC
                                           565 Fifth Avenue
                                           New York, New York 10017




                                                                                       2
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1029
                                               Filed 06/29/17        Page
                                                              Page 3 of 55 88 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 3

  1                       Salt Lake City, Utah, June 21, 2017

  2                                     (10:02 a.m.)

  3               THE COURT:     Good morning counsel and others who are

  4        present for this hearing.        The court welcomes you here this

  5        morning.

  6               We are here to address case number 2:16-CR-403, United

  7        States of America versus Kemp & Associates and others.              And

  8        counsel, at counsel table, I believe the last time we had

  9        Ms. Tulley, is that right?

 10               MS. TULLEY:     Yes, Your Honor.

 11               THE COURT:     And you have with you -- who do you have

 12        with you at counsel table?

 13               MS. TULLEY:     Your Honor, this is Molly Kelley, she is

 14        going to be arguing for the government, and also with me is

 15        Robert Jacobs and Ruben Martinez.

 16               THE COURT:     All right, very well.       Thank you, counsel.

 17        And for the defendants, we have -- I think Jason Boren was

 18        here last time.

 19               MR. BOREN:     Good morning, Your Honor.        Yes, today we

 20        have Richard Albert at counsel table along with Devin Cain.

 21        We also have Mr. Mannix sitting at the front table.

 22               THE COURT:     Yes.   Mr. Mannix, the court welcomes you

 23        as well.

 24               MR. BOREN:     At the back table we have counsel for Kemp

 25        & Associates.     We have Jim Mitchell and Michael Grudberg.


                                                                                       3
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1030
                                               Filed 06/29/17        Page
                                                              Page 4 of 55 89 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 4

  1               MR. GRUDBERG:     Good morning, Judge.

  2               THE COURT:     All right, very well.       And Mr. Cain is

  3        going to be arguing; is that right?

  4               MR. ALBERT:     Your Honor, I'm, with the court's

  5        permission, I'm going to be arguing the Rule of Reason

  6        argument and with the court's permission Mr. Mitchell will

  7        be arguing the statute of limitations piece for the

  8        defendants.

  9               THE COURT:     All right, very well.       My notes do reflect

 10        that we have one motion in abeyance and we have the motion

 11        today to the Rule of Reason, whether the case is subject to

 12        the Rule of Reason or the per se rule, right?

 13               MR. ALBERT:     Yes, Your Honor.

 14               THE COURT:     And this is the defendant's motion.          Do

 15        you have an estimate, counsel?         I would like an estimate of

 16        your time.

 17               MR. ALBERT:     Um, Your Honor, I think my piece might go

 18        around a half hour.      I think Mr. Mitchell's piece around --

 19               MR. MITCHELL:     10 to 15 minutes, judge.

 20               THE COURT:     So a total, a maximum 45 minutes; is that

 21        correct?

 22               MR. ALBERT:     Yes, Your Honor.      We would like to

 23        reserve, obviously, some time to respond to whatever the

 24        government has.

 25               THE COURT:     For the government?


                                                                                       4
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1031
                                               Filed 06/29/17        Page
                                                              Page 5 of 55 90 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 5

  1               MS. KELLEY:     Your Honor, I don't expect to exceed

  2        15 minutes.

  3               THE COURT:     All right, 15 minutes, very well.          All

  4        right counsel, um, we will look forward to hearing your

  5        argument.

  6               MR. ALBERT:     Thank you, Your Honor.       Your Honor, um,

  7        one of our central points is that just putting a label on a

  8        particular conduct, customer allocation, that doesn't end

  9        the discussion that starts the discussion.            Because the case

 10        law in this area, and they're mostly civil cases, of course,

 11        but it is the exact same statute, it's the Sherman Act and

 12        it is the exact same case law doctrine.           The cases are

 13        pretty much all about one party labeling certain conduct so

 14        that it seems at first blush to fit into a per se box.              They

 15        use the label price-fixing or customer allocation and market

 16        allocation, and there are a multitude of cases, and we cite

 17        a number of them in our papers, that shows what the court

 18        must do then is look behind and make its own determination

 19        as to whether the conduct actually fits in those very

 20        narrowly defined per se category, or whether it falls under

 21        the general rule of the Sherman Act the Rule of Reason.

 22        There is a number of cases that we cite where the courts --

 23        I mean essentially the cases are really all about looking

 24        past the label and saying is it right or not.

 25               The Tenth Circuit case, Cayman Exploration Corp, that


                                                                                       5
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1032
                                               Filed 06/29/17        Page
                                                              Page 6 of 55 91 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 6

  1        is labeled price-fixing, customer allocation cases Page 17

  2        and 18 and 22 through 25 of our main brief.            There is the

  3        Wholesale Grocery Products case and the Eighth Circuit

  4        Sulfuric Acid, which we'll be talking about, Harris V

  5        Safeway, which is a Ninth Circuit en banc, Polk Brothers,

  6        another one from the Seventh Circuit that is particularly

  7        useful.    Procaps major which is a District of Columbia case.

  8        And what you see when you -- when you look at those cases

  9        and you study the area is that for customer allocation the

 10        authorities and I would say the Areeda & Hovenkamp treatise

 11        is also very helpful and cited regularly by the Supreme

 12        Court, but the authorities recognize two classic case types

 13        of customer allocations that have been held to fall into the

 14        per se category.      Geographic allocation, where somebody says

 15        I will take Kansas, you take Nebraska, and existing customer

 16        allocations.     I have this customer, you know, I am servicing

 17        these businesses, you're servicing those, don't raid mine.

 18        Those are the -- those are the cases.          Those are the classic

 19        cases that fit in the per se category.           This case is neither

 20        of those and it's not even close.          It's an unusual

 21        agreement, we refer to it as the guidelines because that's

 22        actually the title on the document by which it was

 23        documented that applied in very limited circumstances in an

 24        unusual industry, heir location, and our main point is that

 25        the court has to look past the label.          It's particularly


                                                                                       6
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1033
                                               Filed 06/29/17        Page
                                                              Page 7 of 55 92 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 7

  1        something that is appropriate in a case like this where

  2        there is a written agreement that you can actually look at

  3        and you have to analyze it in the context of the market and

  4        the industry at issue.       And it's striking because the

  5        government in its papers, and maybe they will -- they will

  6        straighten this up when they speak, but they are saying you

  7        can't look at the agreement itself, you can't look past what

  8        we say in the indictment, and why its design is

  9        pro-efficiency and pro-competitive, and you can't look past

 10        the label now, and you can't do it at trial because no

 11        evidence regarding pro-efficiency aspects of the guidelines,

 12        no evidence regarding why the guidelines were reasonable, is

 13        admissible at trial.       That's on Page 11 of the government's

 14        brief.   And that's really directly contrary to what the

 15        decisions instruct in this area.         Now I must tell you if the

 16        government's view on those points prevail and what we would

 17        have in this case would be a document -- the government

 18        would call one witness, a document custodian and ask is this

 19        a copy of the guidelines agreement?          Yes, it is and it would

 20        be admitted, and then the court would instruct the jury

 21        that's a customer allocation agreement and we could all go

 22        home and Kemp would be convicted and Mr. Mannix could go

 23        directly to sentencing.       That's not fair, it's not just, and

 24        it's not what the cases in this area teach as to how it is

 25        -- how this process is supposed to work.           And the


                                                                                       7
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1034
                                               Filed 06/29/17        Page
                                                              Page 8 of 55 93 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 8

  1        government's argument on this is also striking because we

  2        have put facts forward and our motion analysis shows that

  3        not only is the pro-efficiency aspect of the guidelines

  4        apparent from its design, and I'm going to speak to that

  5        further in a few minutes, but, in fact, in the real world,

  6        the pro-efficiency impact actually happened because the data

  7        shows that Kemp was able to service a significantly greater

  8        portion -- proportion of small estates during the guidelines

  9        period and also that the guidelines had a de minimis, de

 10        minimis impact on price.       And if we could have the charts,

 11        please.

 12               Your Honor, this is, once we get it up on the screen,

 13        this is a chart that is in our papers in our main brief and

 14        it shows the blue line is the state -- the government's --

 15        the states the government has listed in stills particulars

 16        as those impacted by the guidelines and the red line is all

 17        other states serviced by Kemp during the period.             And if you

 18        look at the chart, you can see that the difference is de

 19        minimis and this is for the entire period or the period for

 20        which we have data that -- that the guidelines was in place.

 21        The difference is de minimis.         It is .65 percent, it's

 22        negligible.     And if we could have the next slide, please, we

 23        did it another way, um, where we looked at states -- that

 24        the blue line is states where -- where Kemp & Associates had

 25        -- where both Kemp and Blake & Blake operated, and the red


                                                                                       8
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1035
                                               Filed 06/29/17        Page
                                                              Page 9 of 55 94 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 9

  1        line is where Blake didn't operate but Kemp did.             So that's

  2        a control group.      And, again, if you look at it, um, you see

  3        that the difference in rates is negligible, it is .6 percent

  4        in this case, and this one also shows when the end of the

  5        agreement is in July of '08.        So if you could take that

  6        down.

  7                So, you know, preventing harmful price impact to

  8        customers is really, really what the antitrust laws are all

  9        about and assessing if an agreement helps productivity and

 10        efficiency is also what the antitrust law is all about.               But

 11        the government is claiming that the court can't look at that

 12        and the jury can't look at that and that is striking.              And

 13        Your Honor I just want to briefly speak a little bit about

 14        the heir location industry.        We've laid it out in our papers

 15        but I think it just worth walking through a little bit

 16        because it is an unusual industry.

 17                THE COURT:    Yes, I don't think there is many companies

 18        that operate in this area, are there?

 19                MR. ALBERT:    There are not.      There has been a handful

 20        over time, it's a sort of mom and pop industry, um, a lot of

 21        family run shops, um, originally started pretty local and

 22        then they expanded over time.         But it's sort of a -- it's

 23        sort of an unusual industry and obviously the business of

 24        this -- of firms in this industry is to look for estates or

 25        individuals who died intestate so the estates would


                                                                                       9
 Case 2:16-cr-00403-DS    DocumentDocument
           Case 2:16-cr-00403-DS   110-2 Filed
                                            88 12/14/18   PageID.1036
                                                Filed 06/29/17 Page 10 Page
                                                                       of 55 95 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 10

   1       typically escheat to the state and then locate the rightful

   2       heirs to those estates, if they can, through genealogical

   3       research, and then help the heirs recover their share of the

   4       estate in exchange for a percentage of the recovery most of

   5       the time for these estates the heirs really had no awareness

   6       of their relationships to the decedent so any money, any

   7       inheritance they get is really, you know, your

   8       quintessential found money.          And finding estates is labor

   9       intensive.     I mean the way the business works is the field

  10       reps are just driving from county courthouse to county

  11       courthouse.      Of course now a days more records are

  12       electronic, but at the time of this case that really was not

  13       so much the case and it was just pounding the pavement.

  14               Once the estate is located, there is a complicated

  15       evaluation process, a little bit more art than science but

  16       is the estate large enough to be able to solve -- to be able

  17       -- large enough and likely enough to be able to be solved

  18       that it justifies putting the resources in to do it.

  19       Obstacles to recovery, there are many of them.              I mean one

  20       of them is very basic.        But if you have somebody named

  21       Smith, it is almost -- it's very difficult.             If you have a

  22       very, very common surname, it can be very difficult to do

  23       the -- to do the searching.          Um, and the difficulty of the

  24       genealogical searching is actually what lead Kemp &

  25       Associates to be here in Salt Lake City.             They moved here


                                                                                     10
 Case 2:16-cr-00403-DS    DocumentDocument
           Case 2:16-cr-00403-DS   110-2 Filed
                                            88 12/14/18   PageID.1037
                                                Filed 06/29/17 Page 11 Page
                                                                       of 55 96 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 11

   1       from Florida to take advantage of the Family History Library

   2       here in Salt Lake City.

   3               Obviously, the genealogical searching for the heirs is

   4       just part of it.       There is a lot of additional work then to

   5       track down the heirs, and then, um, and, of course, the work

   6       that's done, which is all done before you ever approach the

   7       heir, all of that work is customized to that one estate.

   8       It's not like there is value to it for anything other than

   9       that one estate.

  10               And then once the estate is, they use the phrase

  11       solved, the next phase is to approach the heirs and talk to

  12       them about work, offer to help them in claiming the

  13       inheritance in exchange for a percentage of the recovery.

  14       If they agree they sign a contract assigning their rights to

  15       Kemp or Blake and the company acts on their behalf in

  16       claiming the inheritance.         And then after that is the final

  17       phase and it is an important phase we call it the

  18       administration phrase in our papers, sometimes referred to

  19       as the legal phase because lawyers are involved where the

  20       heir location firm engages counsel, prepares the factual

  21       material underlying the court filings, and other material

  22       that are needed for probate court, and then gets more

  23       information from the heirs, provides information to the

  24       heirs, and administers the distribution of the estate and

  25       payment of counsel and any vendors.


                                                                                     11
 Case 2:16-cr-00403-DS    DocumentDocument
           Case 2:16-cr-00403-DS   110-2 Filed
                                            88 12/14/18   PageID.1038
                                                Filed 06/29/17 Page 12 Page
                                                                       of 55 97 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 12

   1               That last phase can go on for quite a while because

   2       some probate court move quite slowly and there is a lot of

   3       work.    There are people at Kemp whose pretty much sole job

   4       is to handle that last phase.

   5               Now, I would like to talk a little bit about the

   6       guidelines agreement itself.          Um, I've talked a lot about it

   7       but it's worth a little tighter analysis of its language.

   8       If I could have the slide on that, please.             Okay, so what

   9       this is -- both -- this is just highlighting some of the

  10       language from the indictment and the guidelines.               These

  11       materials are in the papers before Your Honor.              The

  12       guidelines are Exhibit B to my declaration.             But -- so just

  13       looking at the -- on the right, the guidelines, the first

  14       paragraph, the very first sentence of the guideline says, if

  15       company A contacts an unsigned heir that has been hit by

  16       company B, then company A contacts company B and splits the

  17       case.    That's kind of the main -- one of the main operative

  18       aspects of the guidelines basically, but it points out how

  19       narrow the guidelines are.         It's only in the unusual -- only

  20       in the circumstance where both companies find themselves

  21       having invested the significant resources to find the

  22       estate, chase down the heirs, and then actually show up at

  23       one of the heirs that they are in that situation where they

  24       are duplicating each other's work.           That is the only time

  25       that the guidelines can potentially kick in.              It's very


                                                                                     12
 Case 2:16-cr-00403-DS    DocumentDocument
           Case 2:16-cr-00403-DS   110-2 Filed
                                            88 12/14/18   PageID.1039
                                                Filed 06/29/17 Page 13 Page
                                                                       of 55 98 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 13

   1       different from any of the other -- that narrow application

   2       and being isolated to just situations where they're

   3       duplicating efforts.        It is very different from the cases

   4       that are cited in the papers.          And then there is that term

   5       below that is highlighted in blue that says that the company

   6       that was there first, which is company B, gets to keep the

   7       full value of the assignments that are in their hand or are

   8       dated prior to the date that company A calls.              And that --

   9       that clause which is not mentioned in the indictment, is an

  10       efficiency enhancing provision because -- because it

  11       maintains the incentive for both firms to race to get the

  12       best heirs first.       That's where the competition really

  13       happens in racing to find -- doing the research and finding

  14       heirs and if you already have some in hand, those are not

  15       split.    So that is an efficiency enhancing part of the -- of

  16       the guidelines.

  17                Going to the next paragraph below, this just specifies

  18       that the process does -- is only initiated when one company

  19       contacts an unsigned heir that has been touched by the other

  20       company.     And if that's not the situation, the contacted

  21       company is under no obligation to discuss the case.               Again,

  22       the guidelines only come in when there is proof that they're

  23       working on that they've solved the same estate.              And in this

  24       way, Your Honor, it's interesting but the guidelines are

  25       just kind of a variance of another agreement that is very


                                                                                      13
 Case 2:16-cr-00403-DS    DocumentDocument
           Case 2:16-cr-00403-DS   110-2 Filed
                                            88 12/14/18   PageID.1040
                                                Filed 06/29/17 Page 14 Page
                                                                       of 55 99 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 14

   1       common in the heir location industry which is a

   2       correspondent agreement where because the firms were

   3       geographically diverse, sometimes in the old days, firms

   4       would have more resources on the ground in a particular area

   5       and they would find that oh, the heirs are located in

   6       Florida, Kemp is in Florida, I'm in Seattle, and so we will,

   7       you know, they will agree among themselves to split the

   8       work, split -- and split the estate.

   9               And that often happens when you have the mother side

  10       on one -- in one location and the father side in the other.

  11       This agreement, the guidelines agreement, is just a variant

  12       on that correspondent coordination agreement which is very

  13       much like what we see certainly in New York we see a lot two

  14       plaintiff law firms coming together on the same case, um, a

  15       big class action case and they get together and they agree

  16       okay I will take this responsibility for discovery, you take

  17       that responsibility for pretrial and they split the fees.

  18       That is -- that is the -- and by the way, it is very public

  19       that heir location firms do this correspondent type

  20       relationship, it is even on the website of Blake & Blake.

  21       So the guidelines were just sort of a variance of that

  22       longstanding situation or way of organizing firms

  23       coordinating that nobody I'm not aware of anybody claiming

  24       was illegal or inappropriate.

  25               If we could flip to the next slide, please.             So I'm


                                                                                     14
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1041
                                               Filed 06/29/17 Page 15Page
                                                                      of 55100 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 15

   1       going, just to move along, I'm going to go to the second

   2       paragraph which is paragraph four of the guidelines and,

   3       again, this is one of the key operative paragraphs of the

   4       guidelines.     It says the split should be 55/45 with the

   5       attorney fees coming off the top.          The company that does the

   6       signing and documenting gets the 55 percent share.              The

   7       company that has more expenses and does more work gets paid

   8       more.    This is a critical, you know, efficiency enhancing

   9       aspect of the guidelines and -- and it's just laying right

  10       out there that the companies doing more work should get paid

  11       more.    And by the way, and when we speak about right in the

  12       guidelines where it says the signing and documenting, the

  13       signing and the documenting is what I call the

  14       administrative phase.       It's the documenting of, you know, of

  15       getting the paperwork from the heirs and getting that into

  16       proper form for the probate court to -- to get paid out on

  17       the will.     The guidelines are structured to encourage the

  18       firm to do more work and get the bigger share of the fee.

  19               Finally, in the third scenario another efficiency

  20       enhancing aspect of the guidelines it has a separate rule

  21       for smaller estates.       Smaller estates have higher risk, or

  22       at least equal risk but lower return because of the value.

  23       And so in order to encourage the firms to work on these

  24       smaller estates it increases the percentage.            Again, an

  25       efficiency enhancing aspect of the guidelines and that is


                                                                                    15
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1042
                                               Filed 06/29/17 Page 16Page
                                                                      of 55101 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 16

   1       borne out in the actual impact in the real world.

   2               Finally, if we could have the last slide.           Another

   3       sort of efficiency enhancing aspect of the guidelines not

   4       mentioned in the indictment but right there in black and

   5       white, and I'm going to focus on scenario B and C.

   6       Basically these scenarios show that the company that's there

   7       first, if that company finds superior heirs, not a cousin

   8       but say a niece or a nephew, then that company can reject

   9       the split, um, and there is -- or if only one company has

  10       superior heirs and the other one had inferior heirs, that

  11       the company can, with the superior heirs, can reject the

  12       split also.     That's in paragraph B and C.         And again, that

  13       is all toward encouraging the companies to do the best

  14       research and find the best heirs quickly.

  15               So there is a lot of efficiency enhancing aspects

  16       written right into the language of the guidelines that are,

  17       you know, critically important for the court to consider.

  18               Your Honor, I'm -- moving on from the guidelines I

  19       just want to speak briefly about Dan Mannix, he is my

  20       client.    It's pretty obvious that the company is Kemp &

  21       Associates and his name isn't Kemp so he is one of the

  22       associates.     At the time the guidelines agreement was

  23       entered into he had no ownership in the company, he wasn't

  24       an officer.     The Kemp family owned the company, controlled

  25       it, and they still do.


                                                                                    16
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1043
                                               Filed 06/29/17 Page 17Page
                                                                      of 55102 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 17

   1               At the time that the guidelines were entered into back

   2       in around 2000, Dan was director of operations of the

   3       company, but he was ousted from that position by Jeff Kemp

   4       in 2005, he was demoted, and he didn't really reassume any

   5       sort of leadership position in the company until 2007 when

   6       he became owner of a small minority share and director of

   7       operations again.      And it was a few months after Mr. Mannix

   8       was given back authority in the company that he withdrew the

   9       company from the guidelines in 2008, July of 2008.

  10       Mr. Mitchell is going to speak more to that.

  11               So Your Honor, and just Mr. Mannix is also one of the

  12       top high school LaCrosse coaches in the State of Utah, for

  13       what it's worth, which is actually quite a lot.

  14               So why is the guidelines agreement properly analyzed

  15       under the Rule of Reason and not -- and not the per se rule?

  16       As we say in our papers, Rule of Reason is the general rule,

  17       per se only applies in specific circumstances.             Particular

  18       cases that have been recognized overtime and I think the

  19       language I mean right out of the Tenth Circuit Cayman

  20       Exploration case says the per se rule should not be applied

  21       to a challenged practice until experience with a particular

  22       kind of restraint enables the court to predict with

  23       confidence that the Rule of Reason will condemn it.              Unless

  24       the agreement falls squarely in the per se category, the

  25       Rule of Reason applies.        That's a quote from the Milk


                                                                                     17
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1044
                                               Filed 06/29/17 Page 18Page
                                                                      of 55103 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 18

   1       Antitrust case.      There's many, many quotes in the cases that

   2       talk about how important it is to keep the per se rule in

   3       its place.     You have to look at the agreement as a whole,

   4       and you have to conduct a detailed and case specific

   5       analysis in the context of the particular industry.

   6                Now, we're not saying the government argues in their

   7       papers oh, the per se rule applies to all industries.               Okay,

   8       it can, but -- but you can't -- you can't apply it.              I mean

   9       if there were blatant price-fixing that would be a different

  10       story.    But when you have a different kind of unusual kind

  11       of agreement in an unusual kind of industry, both of which

  12       you have here, you can't just stick it in per se in the per

  13       se category particularly in a criminal case.            This is a

  14       criminal case.

  15                Now, as we have said, the government claims customer

  16       allocation.     It doesn't fit the two recognized classic

  17       cases, geographic or existing customers.            We pointed out in

  18       our papers that we could not find any case that was

  19       condemned per se that looks like the guidelines.             The

  20       government in its response also failed to identify any case

  21       that looks like the guidelines having that kind of unusual

  22       structure of an occasional when efficient joint service of

  23       clients and weighted profit sharing.           The government is

  24       trying to squeeze this case into the template of the Suntar

  25       Roofing case.     It doesn't fit.      It's just very different


                                                                                     18
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1045
                                               Filed 06/29/17 Page 19Page
                                                                      of 55104 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 19

   1       kind -- I mean Suntar is your classic existing customer

   2       allocation case, you know.        You don't service my -- my

   3       construction companies for roofing, I won't service yours,

   4       we won't compete for them.        That's it.     This case is not

   5       near that.

   6               So what are the unique aspects of the guidelines that

   7       make it -- take it out of the classic customer allocation

   8       agreement?     I have said it, but let me just try to list it.

   9       The agreement sprung into effect only when it was efficient,

  10       only when the two heir location firms had both invested the

  11       significant resources to produce the same exact and unique

  12       product which is the information relating to the same

  13       estate.    That's the only time the agreement sprung into

  14       effect.    And it was efficient at that point for both firms

  15       to have one of them take the lead on the last phase of the

  16       process which is the administration phase.            That's -- it's

  17       an unusual circumstance, they both have done it, and in that

  18       situation it's sufficient for one to take the lead rather

  19       than duplicating the efforts.

  20               And as I have said, we said in our papers, this is a

  21       very limited group of estates.         Two and a half to three and

  22       a half percent total of the total estates worked by Kemp

  23       during the relevant period.         The guidelines, in addition,

  24       they entailed the firm's pooling resources, information

  25       regarding the identity and location of the heirs that they


                                                                                    19
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1046
                                               Filed 06/29/17 Page 20Page
                                                                      of 55105 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 20

   1       have found.     They pooled those resources and used it jointly

   2       to their mutual benefit and they also shared the risk of

   3       loss, because once they came together, and had one firm take

   4       the lead, if the case did not make it through to successful

   5       conclusion, they pooled the risk of loss.            And that was --

   6       that was a regular occurrence.         Not, you know, because a

   7       will can show up, a superior heir can show up, and then

   8       they're both having invested all this money, they're out.

   9               We point out in our reply brief how the government

  10       simply doesn't address these arguments.           They ignore the

  11       administrative phase which we rely on repeatedly.              And as I

  12       said, this phase is referenced right in the language of the

  13       guidelines agreement because it's the documenting phase.

  14               Your Honor, I want to mention briefly there is another

  15       efficiency enhancing aspect of the guidelines, it's

  16       mentioned in our papers but we actually have found a new

  17       case on this that I want to mention.

  18               THE COURT:    Now, this case is not mentioned in your

  19       briefing?

  20               MR. ALBERT:    I'm about to mention a case that we have

  21       not mentioned, yes.       We mentioned the efficiency enhancing

  22       aspect of the guidelines avoiding what we call blow ups.               So

  23       this is another thing that makes this industry strange.

  24       Because the product is this information, and once it's

  25       revealed, in theory, somebody could go and seek -- seek


                                                                                     20
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1047
                                               Filed 06/29/17 Page 21Page
                                                                      of 55106 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 21

   1       their inheritance on their own, or they could use somebody.

   2       So when both Blake & Blake and Kemp found themselves at an

   3       heir and they had done the work on the same estate and they

   4       found themselves, if one was angry and resentful and said

   5       well, if I'm not going to get it nobody is going to get it,

   6       they can reveal the information to the heir and there were

   7       incidents of that where basically when Blake & Blake

   8       believed it was not going to get the estate, was not going

   9       to get the heirs, they would -- they would give the contact

  10       information for the estate administrator right to the heir

  11       to let them go do it on their own.          And that would -- now

  12       and often people thought they could get the estate and they

  13       wouldn't, it's basically heir location services are not

  14       going to be part of this when that -- when Blake & Blake did

  15       that.    That's tortious conduct.        That is tortious

  16       interference with prospective economic advantage, it's

  17       unfair competition, and it was something that Blake & Blake

  18       was engaging in that led to the entering into the guidelines

  19       in the first place.       And the Sherman Act recognizes, and

  20       this is where the case comes in, the Sherman Act recognizes

  21       that responding to tortious conduct can make conduct

  22       reasonable under the Sherman Act.          And that's the case that

  23       I am about to mention which is Avaya, Inc. versus Telecom

  24       Labs, Inc., 838 F -- 838 F.3d 354, it's Third Circuit 2016.

  25       I have a copy, I'm going to hand a copy to the government.


                                                                                    21
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1048
                                               Filed 06/29/17 Page 22Page
                                                                      of 55107 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 22

   1               THE COURT:    Do you have a copy for the court?

   2               MR. ALBERT:    I think I only -- I only have one copy so

   3       we will provide one.

   4               THE COURT:    Very well.

   5               MR. ALBERT:    But that case basically stands for -- I

   6       mean in that case, a telecommunications equipment

   7       manufacturer sued a manufacturer of -- a provider of

   8       services for that equipment because it had previously, the

   9       service provider, previously had a license and got access to

  10       these proprietary maintenance codes and then the telecom

  11       manufacturer terminated the contract and sued the

  12       maintenance provider for continuing to access its

  13       proprietary information after the contract was over, and so

  14       sued for tortious interference and then the maintenance

  15       company countersued for Sherman Act violations and saying

  16       essentially you're trying to suppress competition for

  17       maintenance services.       And the Third Circuit found that it

  18       was error to dismiss the manufacturer's tort claims and

  19       further found that the error tainted the jury's finding

  20       against the manufacturer on the antitrust claims because if

  21       the jury found that the maintenance company's conduct was

  22       tortious, that could have made the manufacturer's alleged

  23       anticompetitive conduct undertaken to combat tortious

  24       conduct reasonable and not in violation of the Sherman Act.

  25       That is -- that is another aspect of the guidelines and how


                                                                                    22
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1049
                                               Filed 06/29/17 Page 23Page
                                                                      of 55108 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 23

   1       they came to be, and I think that the Avaya decision clearly

   2       stands for that proposition.

   3               So Your Honor, our point is that, by their very

   4       structure, the guidelines were efficiency enhancing, they

   5       allowed for the pooling of resources in the estate

   6       administration phase, they also were efficiency enhancing

   7       because they provided a mechanism to address further

   8       tortious conduct that Blake & Blake was engaging in and

   9       blowing up -- blowing up estates.          And as we have said, the

  10       efficiency enhancing was not just theoretical, it -- it

  11       increased the proportion of smaller cases that were worked

  12       and had a de minimus impact on price.           Whether for purposes

  13       of antitrust doctrine you look at this as being reasonable

  14       and justified because it's ancillary, um, to the increase in

  15       efficiency, or whether you look at it as being effectively a

  16       joint venture, um, under either of those two antitrust

  17       doctrines we submit that the test for reasonableness is met

  18       here, but for purposes of today, um, this motion, we believe

  19       that the court can rule now that this -- that these unusual

  20       guidelines can't be pigeonholed as on their face per se

  21       violative of the antitrust laws and must be addressed under

  22       the Rule of Reason and our view is that that leads to a

  23       dismissal.     I don't think the government -- if the court

  24       rules that this is a Rule of Reason case, I don't think the

  25       government will pursue it further as a criminal case.               They


                                                                                      23
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1050
                                               Filed 06/29/17 Page 24Page
                                                                      of 55109 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 24

   1       might have the option to pursue it civilly, but not as a

   2       criminal case.      As we said, we think the court can rule that

   3       way now, but if the court thinks it would be useful to have

   4       a fuller factual record, we think the way to go on that is

   5       to have a hearing.       Um, there are a number of issues around

   6       the background of the guideline, their impact, the potential

   7       expert analysis of the market and the impact on the market,

   8       um, the pooling of resources that could be addressed, and we

   9       think that the appropriate way to address it is a hearing

  10       prior to trial.      So Your Honor with that --

  11               THE COURT:    Yes.    Let me -- let me just see if I have

  12       the main thrust of your argument here in my notes.              Now this

  13       agreement, and I think there is some question about the

  14       termination, that is, whether the agreement there's a

  15       violation of the statute of limitations here, I think that

  16       is a valid argument or appears to be, but it seems to me now

  17       your argument is focused on the agreement came into effect

  18       only when the two firms had invested some considerable

  19       amount of money in the venture; is that right?

  20               MR. ALBERT:    Yes.

  21               THE COURT:    That is number one.       Number two, that the

  22       agreement was efficient enhancing, correct?

  23               MR. ALBERT:    Yes.

  24               THE COURT:    And number three, that only a small amount

  25       of estates were involved in this -- that came into play


                                                                                    24
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1051
                                               Filed 06/29/17 Page 25Page
                                                                      of 55110 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 25

   1       under the application of the agreement; is that correct?

   2               MR. ALBERT:    Yes.

   3               THE COURT:    All right.     Anything else?

   4               MR. ALBERT:    And just that in the real world, the

   5       impact of this agreement was actually helpful and not -- had

   6       no negative impact on price.         Yes, those are the high

   7       points, Your Honor.       Thank you with our request to reserve

   8       time to respond to what the government adds.            By the way, I

   9       don't know if the court wants to hear from Mr. Mitchell now.

  10               THE COURT:    That is what I was going to ask next.           I

  11       don't know if -- Ms. Kelley, do you want to respond to this

  12       now, or do you want to wait until after we hear the argument

  13       on the statute of limitations?

  14               MS. KELLEY:    Your Honor, I'm happy to address it now.

  15               THE COURT:    All right, very well.       You may do so.

  16               MS. KELLEY:    May it please the court, Molly Kelley for

  17       the United States.       Your Honor, I want to respond by

  18       addressing two points.        First, I want to clarify the legal

  19       standard that applies to this action.           Then I'll address why

  20       the per se rule applies and how it applies here.

  21               So first as the court well knows, this is a criminal

  22       case and the Federal Rules of Criminal Procedure apply.               We

  23       have a valid indictment, and counsel has raised a factual

  24       dispute about the very nature of the charged agreement.               The

  25       government objects to any consideration of factual material


                                                                                      25
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1052
                                               Filed 06/29/17 Page 26Page
                                                                      of 55111 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 26

   1       outside of the indictment at this phase.            In fact, the

   2       nature of the charged agreement is the ultimate question and

   3       cannot be decided without a trial on the merits.             In

   4       particular, I would like to draw the court's attention to

   5       the Tenth Circuit case, United States versus Pope.              There,

   6       the Tenth Circuit affirmed this court's correct decision to

   7       deny a motion to dismiss that was based entirely on facts

   8       outside of the indictment.        Also, the Pope court explained

   9       that pretrial evidentiary hearings on the issue of guilt or

  10       innocence, essentially a mini trial, isn't permitted under

  11       the criminal rules.

  12                Accordingly, the government requests that the court

  13       disregard the extraneous facts including the guidelines

  14       agreement and the charts that counsel just showed to Your

  15       Honor.

  16                We also requested the court decline to hold a pretrial

  17       evidentiary hearing, and we request that the court permit

  18       this matter to proceed to trial.          And at trial, the

  19       government intends to prove exactly what we have alleged in

  20       the indictment that this was a per se violation of the

  21       Sherman Act.     And our evidence will go beyond the mere

  22       guidelines document.       We will also have witnesses who will

  23       explain how it operated exactly like a classic customer

  24       allocation conspiracy.

  25                So just to back up for a second, I want to just


                                                                                    26
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1053
                                               Filed 06/29/17 Page 27Page
                                                                      of 55112 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 27

   1       explain a little bit more about the per se rule.             Now,

   2       according to the Supreme Court, certain types of restraints

   3       are so predictably and predominantly anticompetitive that

   4       they are categorically deemed unlawful per se.             These

   5       categories of restraints include price-fixing, bid-rigging,

   6       and allocation, whether it be an allocation of territories,

   7       products or customers.        And as counsel correctly pointed

   8       out, if these restraints are present in any market, the per

   9       se rule can apply.

  10               Now here the indictment alleges a customer allocation

  11       agreement.     That is, an agreement between horizontal

  12       competitors not to compete.         Now, an important point that I

  13       want to make is that the indictment here, the offense

  14       described in the indictment, is more than a mere label.               A

  15       grand jury found probable cause to indict these defendants

  16       for this offense.      Now in our paper we request that the

  17       court make a pretrial ruling that the per se rule applies to

  18       this case.

  19               THE COURT:    Yes, I intend to do that, counsel.

  20               MS. KELLEY:    Thank you, Your Honor.        In accordance

  21       with the Suntar Roofing case.         So at trial I just want to

  22       clarify how the per se rule will apply.           It's accurate that

  23       the per se rule has evidentiary significance.             It forecloses

  24       certain avenues for the defense to defend the case.              So, for

  25       example, it would be improper and inadmissible for a


                                                                                     27
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1054
                                               Filed 06/29/17 Page 28Page
                                                                      of 55113 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 28

   1       defendant in a per se antitrust case to essentially admit

   2       what we call in an antitrust world a naked restraint of

   3       trade.    But to say the jury should acquit because actually

   4       the naked restraint was justified by a need to prevent

   5       damage to the business.        Or the naked restraint was okay

   6       because the prices at the end of the day were reasonable.

   7       The per se rule says none of that is proper in a per se

   8       antitrust case.

   9                On the other hand, the per se rule does not foreclose

  10       a defense that, in fact, this wasn't a naked restraint at

  11       all.   In fact, the agreement was ancillary to some

  12       legitimate joint venture.        A joint venture would be

  13       characterized by a substantial integration, both partners

  14       putting forward capital and technology to create something

  15       new, sort of, for example, in the Polk Brothers case that

  16       both parties cite, there, there was a product allocation

  17       between the two parties, but that was necessary and related

  18       to the creation of a joint retail facility and joint parking

  19       lot.

  20                If those defendants were in a criminal case, the jury

  21       would have to acquit them because that would not be a per se

  22       violation of the antitrust law.          Similarly, in the BMI case,

  23       yes, there was a price-fixing agreement related to and in

  24       support of the blanket copyright music licenses that they

  25       were creating.      Similarly, if that had been a criminal case


                                                                                    28
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1055
                                               Filed 06/29/17 Page 29Page
                                                                      of 55114 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 29

   1       and they had been charged with a per se violation of the

   2       Sherman Act, the jury would have been instructed to acquit

   3       because that's not a per se violation.           Here in the heir

   4       location services industry, if a defendant were able to say

   5       yes, there was a customer allocation but it was ancillary

   6       and in support of some joint venture, say the creation of a

   7       genealogical library or a genealogical database, something

   8       new, then that too would not be a per se violation.              But

   9       here, the government is aware of no such legitimate

  10       collaboration between these defendants.           And, at trial, we

  11       intend to show that this agreement operated exactly like a

  12       classic garden variety customer allocation agreement.

  13               Now, I'll just turn briefly to addressing some of the

  14       questions that the court asked Mr. Albert.            Um, first the

  15       court asked if it was the defendant's position that the

  16       agreement only came into effect when the parties had

  17       invested money into the venture.          That's irrelevant under

  18       the Cadillac Overall Supply case that we cite in our brief.

  19       That case involved the garment rental industry, and

  20       defendants attempted to justify their agreement by saying,

  21       without the allocation, there would be a substantial raise

  22       on the account and it would -- that they would lose their

  23       investment.     It's irrelevant in a per se antitrust case.

  24               Next, the court asked Mr. Albert if it was the

  25       defendant's position that the agreement was efficiency


                                                                                    29
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1056
                                               Filed 06/29/17 Page 30Page
                                                                      of 55115 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 30

   1       enhancing.     Well, what the Polk Brothers case teaches is

   2       that we look to the type of restraint at the time it was

   3       entered into.     And here, at trial, the government intends to

   4       prove that this was a classical customer allocation scheme

   5       at the time it was entered into.

   6                Additionally, Your Honor asked Mr. Albert if it's the

   7       defense position that only a small number of estates were

   8       affected.     This consideration is also irrelevant under the

   9       United States versus Cooperative Theatres case.             There the

  10       defendants also tried to define the conduct by saying it

  11       only affected a small amount of business.            That's

  12       irrelevant.     Unless Your Honor has further questions on this

  13       point, I will turn it over.

  14                THE COURT:    No, that is fine.     You may -- you may be

  15       seated, counsel.       Do you wish to respond to that now,

  16       counsel, or do you want to reserve until after we hear the

  17       argument on the statute of limitations?

  18                MR. ALBERT:    I think we would like to respond now if

  19       we could just have one moment, Your Honor.

  20                THE COURT:    Yes, you may have a moment.

  21                (Brief pause in proceedings.)

  22                MR. ALBERT:    Your Honor, I'm going to try to be very

  23       brief.    It is, of course, a legal ruling.          It is a legal

  24       ruling as to whether this is per se or Rule of Reason.

  25       There's no dispute about that.         The question is how and when


                                                                                    30
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1057
                                               Filed 06/29/17 Page 31Page
                                                                      of 55116 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 31

   1       can this court make that determination.

   2               In our view, the guidelines in and of themselves

   3       enable the court to say this is just not a classic.               It's

   4       just not -- it's just not one of the classics.             It's

   5       strange, it's unusual, and the industry is unusual.               And

   6       under those circumstances the court has enough to make that

   7       ruling at this time.

   8               Now, I must say it's surprising for the government to

   9       try to argue in my mind that the guidelines themselves the

  10       court can't look at them.        It's just like a -- I mean it --

  11       this case peculiarly is like a contract case.             In a contract

  12       case, the party saying they breached or arguing anything

  13       based a contract can't avoid people looking at the

  14       agreement.     You know that is something that they are stuck

  15       with.    And if you look at that agreement and you just can

  16       basically consider how this industry generally works, you

  17       can see it doesn't fit into the little narrow box.              And we

  18       think the court can make that decision now.

  19               With regard to whether there should be a hearing or

  20       not, if the court wanted to have more information --

  21               THE COURT:    I don't think I'm going to have a hearing,

  22       counsel, so just go on.

  23               MR. ALBERT:    Okay.    Um, Your Honor, another argument

  24       that the government made is in order for this to be

  25       efficiency enhancing it has to be something new, you have to


                                                                                    31
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1058
                                               Filed 06/29/17 Page 32Page
                                                                      of 55117 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 32

   1       be creating something new.        That is -- that is not borne out

   2       by the case law.      In the BMI case, it is -- that was not the

   3       joint licensing for music was not something new, it existed.

   4       In many of these cases, the product or service is not

   5       something brand new, it's -- it exists, it's being made more

   6       efficient, and it's being made more productive through the

   7       existence of the agreement.         In every one of these cases

   8       that the government argues or the plaintiff argues, that's

   9       just a naked -- that's just a naked division of markets.

  10       It's just a naked price fix.         And then you take two steps

  11       back and you look at the whole thing and you see that it's

  12       not naked.     And now -- and the government said and the

  13       government this is a classical -- a classical horizontal

  14       agreement but they have not identified any agreement that's

  15       like it.    And when you look into the cases, that is what the

  16       courts are doing.      They're searching through and they say,

  17       you know, one of the cases is Procaps where a party argued

  18       oh my gosh, we had a legitimate joint venture and then one

  19       of the partners to the joint venture merged with another

  20       company and then they took that company's manufacturing

  21       capabilities off the market.         And that's changed this into a

  22       naked horizontal agreement to reduce capacity because the --

  23       no, you have to look at the whole thing.            You can't just

  24       look at that one little aspect of it.           Yes, they took the

  25       manufacturing capability off the market, but it was part and


                                                                                    32
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1059
                                               Filed 06/29/17 Page 33Page
                                                                      of 55118 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 33

   1       parcel of a whole economic relationship and all of these

   2       cases are about looking at the economic relationship.               And

   3       when you do that, um, when you do that, you can see that

   4       it's not a naked restraint.         The only other thing I would

   5       just point out is I think what the government is saying

   6       under their view of life, if the court doesn't grant --

   7       doesn't grant the motion, that evidence, all evidence that

   8       goes to whether it is per se or Rule of Reason comes in in

   9       front of the jury during the trial, and then presumably at

  10       the end of it, we both move for the legal ruling and Your

  11       Honor decides it.      That -- that is a way to go.         We don't

  12       think it is the best way to go because then the jury is

  13       going to be subject to a lot of evidence that either maybe

  14       they shouldn't have heard or maybe they have heard for a

  15       different reason and it would be a confusing trial for the

  16       jury.    I just point that out to Your Honor.

  17               THE COURT:    Very well.     Thank you, counsel.

  18               MR. ALBERT:    Thank you.

  19               THE COURT:    You may now address the statute of

  20       limitations issue.

  21               MR. MITCHELL:     Thank you, judge, appreciate your

  22       patience.     Um, good morning, Your Honor.

  23               THE COURT:    Good morning.

  24               MR. MITCHELL:     My name is Jim Mitchell and I represent

  25       Kemp & Associates, the corporate defendant.            And I am going


                                                                                     33
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1060
                                               Filed 06/29/17 Page 34Page
                                                                      of 55119 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 34

   1       to address statute of limitations as everyone has said.               Um,

   2       we have briefed these issues somewhat extensively already

   3       for Your Honor and I certainly do not want to repeat

   4       everything that was said, but there are a number of key

   5       issues that I think would be worth emphasizing today.

   6               So what are statute of limitations?          They exist for a

   7       well established concern under the law.           That is repose.      A

   8       person need not worry about defending him or herself from

   9       charges relating to conduct that is invariably so old, in

  10       some cases the evidence is stale, or in other cases just

  11       completely not even there.        As a result, Your Honor, our

  12       Supreme Court has said multiple times that statutes of

  13       limitations should be liberally interpreted in favor of

  14       this --

  15               THE COURT:    Let me just -- let me just interrupt,

  16       counsel.

  17               MR. MITCHELL:     Please do.

  18               THE COURT:    This agreement ended in 2008, right?

  19               MR. MITCHELL:     It did, Your Honor.

  20               THE COURT:    Now, the government argues that there were

  21       facts however that extended that time.           Now, can you address

  22       that?

  23               MR. MITCHELL:     I certainly can, Your Honor.

  24               THE COURT:    Very well.

  25               MR. MITCHELL:     What happened, and I'll start by saying


                                                                                      34
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1061
                                               Filed 06/29/17 Page 35Page
                                                                      of 55120 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 35

   1       what happened in 2008 because it was alluded to by

   2       Mr. Albert.     On July 30th, 2008, Daniel Mannix, the

   3       defendant here, sent an e-mail to his administrative staff.

   4       And he basically said, and I'll quote it specifically for

   5       Your Honor so it's attached to Mr. Albert's declaration,

   6       what he wrote, quote, "the formal agreement that we have had

   7       with B&B for the last decade is over," end quote.              It

   8       couldn't be any clearer.        At that point this time, Your

   9       Honor, what happened and it's not only what Mr. Mannix said,

  10       but it's played out by what actually happened, indeed there

  11       were no more allocations of heirs under the guidelines after

  12       July 30th, 2008.      The government, upon our request, gave us

  13       a bill of particulars.        And we said to them give us a list

  14       of all of the estates that are affected by the conspiracy.

  15       And they gave us a list, it was 269 estates, Your Honor.

  16       And we looked at that list and we went through it and we

  17       determined that the very last date that any estate on that

  18       list had ever been subject or made subject to the guidelines

  19       by either Kemp or Blake & Blake was, in fact, July 30th,

  20       2008.

  21               So our view is, as Your Honor mentioned, that the

  22       conspiracy, the scope of the conspiracy, the purpose of the

  23       conspiracy, and the wrongful quote, societal danger that the

  24       government is alleging here, is all over as of July 30th,

  25       2008.    The government, of course, has a different view.


                                                                                    35
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1062
                                               Filed 06/29/17 Page 36Page
                                                                      of 55121 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 36

   1       What the government says is that no, things happened after

   2       2008.    There were things that happened in the form of

   3       administration of the probate of the estates.             And what

   4       happens, we don't deny it, Your Honor, once an estate is in

   5       probate, there is a period of time that it has to actually

   6       be probated.     And there are things that can make that

   7       process of probate extend for any number of years and it can

   8       vary.    Depends on what jurisdiction you're in, some

   9       jurisdictions move faster than others.           Depends on how many

  10       heirs there are.      Depends on sometimes new assets are found,

  11       sometimes new heirs are found.         All of these things can

  12       change the length and the nature of what happens.

  13               THE COURT:    So why does that not toll the statute?

  14               MR. MITCHELL:     Well, Your Honor, it doesn't toll the

  15       status because it has nothing to do with the evil that is

  16       charged in this indictment.         That is market allocation.        No

  17       suppression of competition, no market allocation is going on

  18       at all.    All that's happening in that period of time is the

  19       routine processing of the probate.          The hiring the lawyers,

  20       the gathering information.        Yes, there is trading back and

  21       forth of -- of communications sometimes when necessary

  22       between the heir location services and indeed as the

  23       government points out, its indictment does have language in

  24       it that says sometimes the money comes out, the heirs have

  25       to be paid, and there is -- there is distribution of the


                                                                                      36
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1063
                                               Filed 06/29/17 Page 37Page
                                                                      of 55122 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 37

   1       fees to the, excuse me, to the heir location service

   2       company.    That is not what is charged as the wrongful

   3       conduct.    That, Your Honor, are the results of the wrongful

   4       conduct.    And we have cited a lot of cases for the court

   5       that say when you have these types of situations where the

   6       wrongful conduct, the thing that is the target of the

   7       indictment is over, but there is some sort of tail,

   8       something that happens after the fact, that is not -- it

   9       doesn't require or it doesn't involve the actual wrongful

  10       conduct that is so clearly charged in the indictment or

  11       charged as the wrongful act, that doesn't equal extension of

  12       the statute of limitations for purposes of the conspiracy.

  13       And that's exactly what we have here, Your Honor.

  14               Part of the problems, as well, statute of limitations

  15       are very concerned with definiteness and not arbitrariness.

  16       And if you took the government's position here, Your Honor,

  17       they would have those issues in spades.           What would happen

  18       here is because of the variability of the way these estates

  19       are administered, because there are so many different ways

  20       that things can slow down or speed up, someone market --

  21       even if you did a wrongful market allocation of these heirs

  22       back in 2008, you would have no way whatsoever to know

  23       whether your statute of limitations was going to run five

  24       years later, 10 years later, 20 years later.            It just

  25       doesn't make any sense.        That's the real concern with all of


                                                                                    37
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1064
                                               Filed 06/29/17 Page 38Page
                                                                      of 55123 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 38

   1       the cases under the law.

   2                Of the cases, Your Honor, I know I'm skipping around,

   3       I'm trying to answer Your Honor's question.

   4                THE COURT:   Oh, no, I think you're doing okay.

   5                MR. MITCHELL:    The cases that the court gets cited by

   6       the government are different.         They're bid-rigging cases,

   7       yes, but they have a significant difference in two different

   8       ways from what our cases are, what our case is here and the

   9       cases we cite.

  10                One, in those cases, I'm going to read from -- in

  11       those cases the court there -- the court in those cases was

  12       able to conclude from the substance of what was being

  13       charged that, in fact, the central purpose, scope of the

  14       conspiracy, was economic enrichment, payment of money.

  15       That, I submit, is not what we have here.            It is not what

  16       they charged in the indictment.          If you look in the

  17       indictment at the description of the offense, there is two

  18       paragraphs under it and they both say only things about

  19       market allocation and suppression and market allocation of

  20       heirs.    Towards the end, when they have a list of a bunch of

  21       things that say oh these are the manner and means of the

  22       conspiracy, yes they mention the payment of money but that

  23       is not the scope of this indictment as described.

  24                The other thing that separates this case, Your Honor,

  25       from their cases, is what I call the indefiniteness or


                                                                                    38
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1065
                                               Filed 06/29/17 Page 39Page
                                                                      of 55124 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 39

   1       duration of the supposed wrongful conduct.            For example,

   2       they cite and rely on two Tenth Circuit -- or one Tenth

   3       Circuit and one, I think, Eighth Circuit bid-rigging cases

   4       where they say that the -- or the court found that the

   5       bid-rigging wasn't just the end of the statute of

   6       limitations, didn't start the limitations period running,

   7       but it extended through the point in time when the payment

   8       for the underlying contract went on.

   9               But in those situations, Your Honor, two of them, U.S.

  10       V Evans & Associates, the bids were let in September of 1979

  11       and the last payment on the contract was 1981.             Less than

  12       two years.     The other one they rely on, Northern Improvement

  13       Company, the project was awarded in March of 1980, and the

  14       last payment was July of 1981.         In that case just a little

  15       over a year.     That is very different, Your Honor, than the

  16       situation we have here where if you took the government's

  17       position, you would have many, many, many years that these

  18       statute of limitations would remain open, and no one could

  19       really tell, as I said at the outset, what -- what the end

  20       of the day was going to be because there are so many events

  21       and circumstances, all of the variables to how the estate is

  22       administered that would never allow you to know what is

  23       going to happen and when there is going to be a point in

  24       time when you could actually say the statute of limitations

  25       has started running or ended running.


                                                                                    39
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1066
                                               Filed 06/29/17 Page 40Page
                                                                      of 55125 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 40

   1               That, Your Honor, is the very reason we have statute

   2       of limitations in the first place, this concern with repose.

   3       And if you accept the government's view, that is going to be

   4       a very unworkable and contrary to congressional policy

   5       application here.

   6               One minute, Your Honor.       I did want to say, Your

   7       Honor, if you will allow me to go back to something.              Now,

   8       we have cited for Your Honor a number of cases where there

   9       is this problem, where there is this conduct that is the

  10       wrongful conduct or the conduct in furtherance of the

  11       conspiracy outside of the statute of limitations and there

  12       is this tail that something that happens that goes past and

  13       into the limitations period.         And we cited, Your Honor, a

  14       bunch of the cases in our briefs Dougherty is one, the Grimm

  15       case is one, the Hare case is another one.            I don't want to

  16       go through those cases again, I'm happy to if Your Honor

  17       wants me to, but there is one case that I kind of gave

  18       short-shrift to in our brief and I think it is something

  19       that I would like to walk through for the court because I

  20       think is a really good example of this issue and sort of

  21       crystalizes the very point I'm talking about.             It's called

  22       United States versus Great Western Sugar Company, and it's

  23       from the District of Nebraska, a 1930 case.            Granted it is

  24       old, but it is very helpful, I think.

  25               The case, Your Honor, concerns a price war that took


                                                                                    40
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1067
                                               Filed 06/29/17 Page 41Page
                                                                      of 55126 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 41

   1       place in the beet sugar manufacturing industry.             As best as

   2       I can understand it, this is an industry where companies

   3       would buy the raw beet sugar from farmers, take it, process

   4       it at their manufacturing plants and then sell it to some

   5       ultimate customers.

   6               Now, apparently some competitors learned that another

   7       competitor was going to build a manufacturing plant in their

   8       area and they got upset.        So what they did was they got

   9       together and they conspired to basically buy up all of the

  10       existing beet product from the farmers by paying exorbitant

  11       prices for the beets, essentially cutting off the supply to

  12       the guys who wanted to build the factory.            The result, Your

  13       Honor, of course, was that contracts were signed where and

  14       purchases were made of beets at inflated prices and that

  15       lead these competitors to be indicted under the Sherman Act

  16       for an illegal restraint of trade.          And a limitations issue

  17       arises in this case for basically the reasons we have here.

  18       The contracts that these sort of contracts that inflated

  19       prices with wrongful prices, everybody acknowledged they all

  20       existed outside of the five-year statute of limitations, or

  21       it may have been three in that case, I can't remember,

  22       outside the limitations period.          But what happened inside

  23       the limitations period was that on occasion some of these

  24       beets were delivered from the farmers to the manufacturers

  25       and paid for.     So there was this activity within the period


                                                                                    41
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1068
                                               Filed 06/29/17 Page 42Page
                                                                      of 55127 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 42

   1       of time that the limitations period covered.            And the

   2       government, of course, relied on that to say aha, that makes

   3       this timely, those are acts in furtherance of the

   4       conspiracy, blah, blah, blah.         Well the courts correctly and

   5       I think in words that are really relevant here rejected that

   6       argument.     They said basically basing their view on what

   7       conduct was actually charged as wrongful in the indictment,

   8       this was not timely.       And here I'm going to quote Your Honor

   9       from the case.      Quote, "the act of price warfare was not the

  10       acceptance of the beets or paying for them or slicing them

  11       up in factories.      It was the price boost by offer to

  12       contract at the accepted price and contracting," end quote.

  13       The court went on to say that the delivery and the payment

  14       for the beets were quote, "just things that transpired in

  15       the course of business after the wrongful price war," end

  16       quote.    And that is Page 154.

  17                I think the parallel here is striking.          Even if the

  18       conduct, the market allocation were wrongful, of course we

  19       deny that and vehemently oppose that conclusion, but it

  20       ended.    It ended in July of 2008.        And the tail, the routine

  21       administration of the estates in this case were quote, "just

  22       things that happened in the course of business after that

  23       market allocation."       So I think it's pretty clear, Your

  24       Honor, that the government is stretching here and they

  25       didn't bring this case in a timely manner.            Frankly, they


                                                                                    42
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1069
                                               Filed 06/29/17 Page 43Page
                                                                      of 55128 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 43

   1       had every opportunity in our view to do that.             We have cited

   2       in our briefs some of the points -- some of the stuff we

   3       found in discovery that made clear that the government had

   4       people coming to them certainly in 2014 and apparently back

   5       as far as 2008 and '09 where this issue was being raised by

   6       people.    Now, an interesting side light to that, Your Honor,

   7       and I'll just throw it in here, statute of limitations are

   8       concerned with repose.        Apparently, on behalf of two former

   9       and disquieted employees of Kemp, they had somebody approach

  10       the Department of Justice in San Francisco back in, I think,

  11       2008 or '09.     We learned about this through discovery.            We

  12       asked the government about it and said is there anything

  13       more to this?     And they apparently checked with the San

  14       Francisco office and found nothing.          Now I would find it

  15       hard to believe that if that approach had happened, there

  16       wouldn't be some record but it doesn't exist.             Now, I'm not

  17       saying the government is hiding it, but so much time has

  18       gone by that it's not there any more.           And that strikes me

  19       as the very reason we have statute of limitations in the

  20       first place to address concerns like that because it could

  21       have been very helpful if we had a document to that point to

  22       explain or see what happened here with the statute of

  23       limitations.     So I'm happy to answer any questions that Your

  24       Honor has but --

  25               THE COURT:    Thank you, counsel.


                                                                                     43
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1070
                                               Filed 06/29/17 Page 44Page
                                                                      of 55129 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 44

   1               MR. MITCHELL:     You're welcome.

   2               THE COURT:    You may respond, Ms. Kelley.

   3               MS. KELLEY:    Thank you, Your Honor.        Again, as the

   4       court well knows, at this stage the court is bound by the

   5       language of the indictment.         Here the indictment alleges a

   6       broad conspiracy involving not only allocation, but also

   7       payments derived from that allocation within the statute of

   8       limitations.     And a commonsense reading of the indictment is

   9       required.     Allocation is not an end in itself.          The object

  10       was to profit from the allocation.          And specifically the

  11       indictment alleges two types of payments that were part of

  12       this conspiracy.      The indictment alleges that the

  13       conspirators received noncompetitive contingency fees within

  14       the statute of limitations and that's alleged at

  15       Paragraph 11(h) and 11(i).        That type of payment delays the

  16       statute of limitations under Evans & Associates, the Tenth

  17       Circuit case.

  18               Additionally, the indictment also alleges payoffs

  19       between conspirators within the statute of limitations.

  20       That also delays the statute of limitations under the Morgan

  21       case and the Triple A and Walker cases from other circuits.

  22               Now these payoffs between co-conspirators involves

  23       continued concerted action, not mere administration, not

  24       mere results of the conspiracy.          That's continued concerted

  25       action and that tolls the statute of limitations.              The


                                                                                    44
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1071
                                               Filed 06/29/17 Page 45Page
                                                                      of 55130 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 45

   1       government, having alleged as such, should be permitted to

   2       prove these overt acts in furtherance of the conspiracy

   3       within the statute of limitations to the jury at trial.               Now

   4       to the extent the defendants are planning to submit a

   5       withdrawal of defense, they will bear the burden of proof at

   6       trial.    Unless the court has any questions for me?

   7                THE COURT:    No.   I still am not clear.       Are you saying

   8       that the statute of limitations does not apply to this case?

   9                MS. KELLEY:   Your Honor, I'm -- I'm saying that the

  10       indictment alleges overt acts within the statute of

  11       limitations.     So the statute of limitations does not bar

  12       this case.     And at trial, we will prove acts in furtherance

  13       of the conspiracy that happened within five years of the

  14       return of the indictment within the statute of limitations.

  15                THE COURT:    Even though the agreement was terminated

  16       in 2008?    Now I still don't understand your argument,

  17       counsel.

  18                MS. KELLEY:   So the -- first without waiving our

  19       objection to consideration of facts outside of the

  20       indictment, the alleged conspiracy is that there was an

  21       allocation plus payoffs.        Even if the allocation of the

  22       estates terminated in 2008, the conspirators continued to

  23       profit from their conspiracy.         They continued to receive

  24       noncompetitive contingency fees from their customers which

  25       was the object of the conspiracy.          They also continued to


                                                                                    45
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1072
                                               Filed 06/29/17 Page 46Page
                                                                      of 55131 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 46

   1       pay each other from the spoils of their conspiracy.              Both of

   2       those overt acts, happening within the statute of

   3       limitations, continues the conspiracy effectively.

   4                THE COURT:    Okay.    Let's hear if there is any response

   5       to your argument.

   6                MS. KELLEY:   Thank you.

   7                THE COURT:    Any response counsel?

   8                MR. MITCHELL:    May I have two minutes, Your Honor?

   9       Would that be okay?

  10                THE COURT:    Pardon me?

  11                MR. MITCHELL:    May I have two minutes?

  12                THE COURT:    Yes.

  13                MR. MITCHELL:    Thank you.     First of all, Ms. Kelley

  14       uses the word payoffs.         That does not appear in the

  15       indictment.     The indictment has a section at the end that

  16       says manner and means of the conspiracy.            And that talks

  17       about the fact that certainly there were a point in time in

  18       all of these estates where the estate is probated and the

  19       money comes out and it has to get paid to the heirs and to

  20       the heir location services that actually did the work to

  21       cause the money to come out.         That's what we're talking

  22       about.    These are not the hidden payoffs.          This is the

  23       routine compensation for the heir location services for

  24       putting in what could be years of work to get the estate to

  25       that point.     So that's not what I would call a payoff that


                                                                                    46
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1073
                                               Filed 06/29/17 Page 47Page
                                                                      of 55132 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 47

   1       is part of the actual wrongful conduct being alleged.

   2                The other thing, Your Honor, I just want to say, every

   3       economic crime, I think you could say, has an object to make

   4       money.    The question really is whether or not the substance

   5       of the criminal act charged in the indictment is over and

   6       when it's over.       And here I don't think I have ever seen a

   7       clearer record where you have the actual defendant writing

   8       an e-mail saying that agreement, that market allocation

   9       agreement, is over as of this date.

  10                And my last point, Your Honor, is although they seem

  11       to want to push the indictment read as a whole and move from

  12       the back to front what is the sort of the end of the day

  13       payments that I'm talking about, you got to look at the

  14       indictment because under the title description of the

  15       offense there are two paragraphs.          They deal only with the

  16       suppression of elimination of competition through market

  17       allocation.     They don't say anything about the routine stuff

  18       at the end including the fee payment.           So I think that it's

  19       pretty clear what the indictment is saying is the wrongful

  20       conduct which ended again in 2008.          Thank you.

  21                THE COURT:    All right, very well.      Counsel, excuse me,

  22       what I would like to do is meet with my staff attorney and

  23       if I have any further questions I will come back on the

  24       bench and indicate what questions I wish to have you further

  25       address.    Or if there is a basis to make some oral ruling,


                                                                                    47
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1074
                                               Filed 06/29/17 Page 48Page
                                                                      of 55133 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 48

   1       I -- I will make an oral ruling.          If not, I will take it

   2       under advisement.      So those are the alternatives that will

   3       be addressed here in your absence and then I will let you

   4       know.

   5               MR. ALBERT:    Your Honor, thank you.        I just, if I may,

   6       I would like to hand up a copy of that Avaya case that I

   7       mentioned that we --

   8               THE COURT:    Yes, you may do so.

   9               MR. ALBERT:    And I'll hand a copy.        It is a little bit

  10       long to read but --

  11               THE COURT:    I want to also mention I have in the jury

  12       box two outstanding young men who are my externs during

  13       their term of law school.        One is Brock Humberg, Brock, do

  14       you want to raise your hand.         The other is Taylor Hadfield.

  15       They're both outstanding young men.          And one of the great

  16       benefits that these externs have, I believe, which I never

  17       had when I was in law school, is to be with us and to meet

  18       you and if they have any questions because we have

  19       outstanding members of our noble profession here on this

  20       case, that they can get the spirit of you outstanding

  21       lawyers and maybe during this interim, unless they want to

  22       come back and meet with me or I don't know, they haven't had

  23       the benefit of going all through the briefing, but maybe

  24       this would be a good time for them to meet with you.              Okay?

  25               So we'll be in recess and I'll meet with my staff


                                                                                     48
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1075
                                               Filed 06/29/17 Page 49Page
                                                                      of 55134 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 49

   1       attorney assigned to the case.

   2               MR. ALBERT:    Thank you, Your Honor.

   3               THE COURT:    Thank you very much counsel for your

   4       presentation.     I think it has been very helpful and your

   5       briefing, I believe, has also been very well presented as

   6       far as your respective positions are concerned.

   7               MR. ALBERT:    Thank you.

   8               THE COURT:    Thank you very much.

   9               (Recess.)

  10               THE COURT:    Again, counsel, thank you very much.           This

  11       has been a -- is an interesting case and I'm going to give

  12       you just some comment as to the court's inclinations.               It

  13       does seem to me that this is a rather unique and unusual

  14       case.    My view of the Sherman Antitrust Act involves cases

  15       that this case does not, in my view, fit like I would like

  16       to see cases fit under the Sherman Antitrust Act.

  17               I'm going to take the issue of the statute of

  18       limitations, I'm going to give that some further

  19       consideration before I make a ruling on that.             I think,

  20       again, this is -- because it is a rather unusual and

  21       interesting case in my view that there may be some

  22       application of the statute of limitations here that are

  23       going to have to be applied possibly.           I'm not sure on that

  24       yet.    I wanted to ask you, however, the question on the --

  25       whether what standard applies here as to how this case


                                                                                    49
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1076
                                               Filed 06/29/17 Page 50Page
                                                                      of 55135 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 50

   1       should be addressed under the Rule of Reason or the per se

   2       standard.     My inclination is that it is a Rule of Reason

   3       case or standard.      Now, what effect does that have, counsel,

   4       can you tell me?

   5               MS. KELLEY:    Yes, Your Honor.      Your Honor, the

   6       government's position is that the per se rule applies to the

   7       indictment.

   8               THE COURT:    Yes, I understand.       You have made that

   9       very clear, counsel.

  10               MS. KELLEY:    In the event that Your Honor decides that

  11       the Rule of Reason should apply, the government will

  12       reassess its options at that point.          But --

  13               THE COURT:    So maybe what I should do then is make

  14       that ruling because that's my inclination is to find that it

  15       is a Rule of Reason case because it is unique and unusual in

  16       my view.    It doesn't affect a very large part of our

  17       society, it's just very narrowly focused, and so that will

  18       be my ruling.     Now, if that -- and then hold in reserve the

  19       statute of limitations or do you want me to rule on that

  20       too?

  21               MS. KELLEY:    If Your Honor sees fit to rule at this

  22       time, it's Your Honor's prerogative.

  23               THE COURT:    Yes, that's my -- well, counsel, maybe I

  24       should ask the defendants in that regard.            Did you

  25       understand what I am --


                                                                                    50
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1077
                                               Filed 06/29/17 Page 51Page
                                                                      of 55136 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 51

   1               MR. ALBERT:    I do, Your Honor.       Um, we think that Your

   2       Honor's ruling on the Rule of Reason will likely complete

   3       the case so --

   4               THE COURT:    Well, what part will that complete?

   5       That's the part that I'm concerned with here.             It seems to

   6       me, based on what I've said, and what I have heard, that it

   7       is my view because it is unique, it is unusual, it doesn't

   8       seem to me to fit the classic Sherman Antitrust Act type

   9       cases and that the -- it seems to me that it is a Rule of

  10       Reason standard.      Now am I saying that correct?

  11               MR. ALBERT:    Yes, Your Honor, I think you are saying

  12       it quite right.

  13               THE COURT:    Yes.

  14               MR. ALBERT:    I mean I, you know, I guess the ball is

  15       in the government's court, but I don't think the government

  16       is likely to continue to proceed in a rule of reason case.

  17               THE COURT:    Maybe I don't need to address the statute

  18       of limitations then.

  19               MR. MITCHELL:     Well, and Your Honor, if I may, I don't

  20       mean to interrupt but if -- if Your Honor -- given Your

  21       Honor's view of the Rule of Reason, I, again, am not sure

  22       what the government's response would be, whether it is

  23       anticipated though they might try to appeal that issue.               If

  24       that were to be the case, I think it might be as a matter of

  25       practical benefit to have, if there is going to be a statute


                                                                                      51
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1078
                                               Filed 06/29/17 Page 52Page
                                                                      of 55137 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 52

   1       of limitations issue that they need to address or we need to

   2       address, to have that essentially be part of the appeal

   3       issue as well.

   4               THE COURT:    Well, I agree with that as well.          Do you

   5       want to consider this first under the Rule of Reason

   6       position that the court is taking, and then indicate whether

   7       you are going to move forward.         If you are, then I will -- I

   8       will rule on the statute of limitations before anything

   9       further is done.

  10               MS. KELLEY:    Your Honor, the government does not see

  11       that it will move forward with a Rule of Reason case.

  12               THE COURT:    I didn't understand that, counsel.          The

  13       government would not what?

  14               MS. KELLEY:    If Your Honor decides to proceed under a

  15       Rule of Reason, the government would like to assess its

  16       options.    But as we said in our paper, we don't intend to

  17       pursue a Rule of Reason case.

  18               THE COURT:    Well then --

  19               MR. ALBERT:    I'm sorry, Your Honor.        I think

  20       Mr. Mitchell actually had a good point.           I think that we

  21       have the court's ruling that it is Rule of Reason.              I think

  22       that there is at least a chance that the government will

  23       appeal, we hope they won't, we hope that we could resolve it

  24       and maybe -- maybe we could.         But, um, if the government

  25       does appeal, um, I think they would probably -- everyone --


                                                                                     52
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1079
                                               Filed 06/29/17 Page 53Page
                                                                      of 55138 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 53

   1       it would be useful for everyone to have a ruling on the

   2       statute of limitations.        So, um, one option, if your court

   3       may, would be to we have that ruling, we could speak to the

   4       government and see and then get back to the court in a few

   5       days.

   6               THE COURT:    I think that would be the way that I would

   7       like you to proceed, counsel.         Is that okay?

   8               MS. KELLEY:    Yes, Your Honor.

   9               THE COURT:    All right.     And then indicate that to the

  10       court and then I will decide it or maybe I won't have to

  11       decide, but either the case will be done or the court will

  12       then rule on the statute of limitations issue.

  13               MR. ALBERT:    Thank you, Your Honor.

  14               MR. MITCHELL:     Thank you, Your Honor.

  15               THE COURT:    Well, counsel, you have been wonderful and

  16       I just appreciate you and I hope you had a great exchange

  17       with my externs.      I didn't mention they are both in their

  18       second year at the J. Reuben Clark Law School at the Brigham

  19       Young University and it's just wonderful to have these young

  20       students in the law become great professionals such as you.

  21       Okay.    All right.    We'll be in recess then, counsel.          Thank

  22       you very much.

  23               MR. ALBERT:    Thank you, Your Honor.

  24               THE COURT:    You want to prepare an order for the court

  25       to sign?


                                                                                     53
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1080
                                               Filed 06/29/17 Page 54Page
                                                                      of 55139 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 54

   1               MR. ALBERT:    We will, Your Honor.

   2               THE COURT:    All right, very well.

   3               MR. ALBERT:    Thank you.

   4               THE COURT:    Thank you.     We'll address down the road,

   5       if necessary, another trial date or whatever but that is

   6       stricken for now.

   7               MR. ALBERT:    Thank you, judge.

   8               MR. MITCHELL:     Thank you, Your Honor.

   9               (Whereupon, the hearing concluded.)

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                                                                    54
 Case 2:16-cr-00403-DS   Document Document
           Case 2:16-cr-00403-DS  110-2 Filed
                                           88 12/14/18  PageID.1081
                                               Filed 06/29/17 Page 55Page
                                                                      of 55140 of 140
Appellate Case: 17-4148 Document: 01019924689 Date Filed: 01/03/2018 Page: 55

   1       STATE OF UTAH                  )

   2                                      )ss

   3       COUNTY OF SALT LAKE            )

   4

   5                     I, Laura W. Robinson, Certified Shorthand

   6       Reporter, Registered Professional Reporter and Notary Public

   7       within and for the County of Salt Lake, State of Utah, do

   8       hereby certify:

   9                     That the foregoing proceedings were taken before

  10       me at the time and place set forth herein and were taken

  11       down by me in shorthand and thereafter transcribed into

  12       typewriting under my direction and supervision;

  13                     That the foregoing pages contain a true and

  14       correct transcription of my said shorthand notes so taken.

  15                     In witness whereof I have subscribed my name

  16       this 26th day of June, 2017.

  17

  18                                          ________________________________

  19                                          Laura W. Robinson

  20                                          RPR, FCRR, CSR, CP

  21

  22

  23

  24

  25


                                                                                    55
